Case 1:15-cv-07199-JMF Document 361-1 Filed 08/01/19 Page 1 of 43




    EXHIBIT 1
       Case 1:15-cv-07199-JMF Document 361-1 Filed 08/01/19 Page 2 of 43



                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK

   GARY KOOPMANN, TIMOTHY                                   Case No: 15-cv-07199-JMF
   KIDD, and VICTOR PIRNIK,
   Individually and on Behalf of All Others                 Hon. Jesse M. Furman
   Similarly Situated,

                                        Plaintiffs,

                           v.

   FIAT CHRYSLER AUTOMOBILES
   N.V., FCA US LLC, RONALD ISELI
   AND ALESSANDRO BALDI, AS CO-
   EXECUTORS FOR THE ESTATE OF
   SERGIO MARCHIONNE, SCOTT
   KUNSELMAN, MICHAEL DAHL,
   STEVE MAZURE and ROBERT E.
   LEE,

                                     Defendants.

DECLARATION OF MATTHEW MULVIHILL REGARDING: (A) MAILING OF THE
NOTICE AND PROOF OF CLAIM; (B) PUBLICATION OF THE SUMMARY NOTICE;
            AND (C) REPORT ON REQUESTS FOR EXCLUSION


       I, Matthew Mulvihill, declare and state as follows, pursuant to 28 U.S.C. § 1746:

       1.      I am a Project Manager employed by Epiq Class Action & Claims Solutions, Inc.

(“Epiq”). The following statements are based on my personal knowledge and information provided

by other Epiq employees working under my supervision and, if called on to do so, I could and

would testify competently thereto.

       2.      Epiq was retained by Lead Counsel for the Class to provide notice and

administration services in the above-captioned class action litigation (the “Action”), and appointed
        Case 1:15-cv-07199-JMF Document 361-1 Filed 08/01/19 Page 3 of 43



by the Court as the Claims Administrator.1 I submit this Declaration in order to provide the Court

and the parties to the Settlement with information regarding, among other things, the mailing of

the Court-approved Notice of Pendency of Class Action and Proposed Settlement (the “Notice”)

and the Proof of Claim and Release (“Proof of Claim”) (together, the Notice and Proof of Claim

are referred to herein as the “Claim Packet”), as well as the publication of the Summary Notice

and establishment of the website and toll-free numbers dedicated to this class action, in accordance

with the Order Preliminarily Approving Settlement and Providing for Notice (“Preliminary

Approval Order”).

                            DISSEMINATION OF THE CLAIM PACKET

         3.       Epiq is responsible for disseminating the Claim Packet to potential Class Members

in this Action. By definition, Class Members are all persons and entities who purchased or

otherwise acquired, on a U.S. Exchange or in a transaction in the United States, FCA common

stock between October 13, 2014, and May 23, 2017, both dates inclusive.

         4.       On April 15, 2019, Lead Counsel forwarded to Epiq a spreadsheet from

Defendants’ Counsel that was provided by the transfer agent for FCA, containing shareholders of

record of FCA common stock. This file had a total of 202 names and addresses for noticing. Epiq

extracted the names and addresses. After data clean-up and de-duplication, there remained 185

unique names and addresses of potential Settlement Class Members. Epiq added this data into a

database created for the Action.

         5.       As in most class actions of this nature, the large majority of potential Class

Members are expected to be beneficial purchasers whose securities are held in “street name” – i.e.,

the securities are purchased by brokerage firms, banks, institutions and other third-party nominees


1
  Unless otherwise defined herein, all capitalized terms shall have the same meanings as set forth in the Stipulation
and Agreement of Settlement, dated April 5, 2019 (the “Stipulation”).
       Case 1:15-cv-07199-JMF Document 361-1 Filed 08/01/19 Page 4 of 43



in the name of the nominee, on behalf of the beneficial purchasers. Epiq maintains and updates a

proprietary list of the largest and most common banks, brokers and other nominees. Accordingly,

the list of known holders of FCA common stock provided by the FCA transfer agent was

supplemented with Epiq’s internal broker list containing 1,339 additional names and addresses.

       6.      Epiq thereafter formatted the Claim Packet and caused it to be printed, personalized

with the name and address of each potential Class Member or nominee, and mailed by first-class

mail, postage prepaid, to the known potential Class Members and nominees on April 30, 2019 (the

“Notice Date”).

       7.      On the Notice Date, 1,524 copies of the Claim Packet were mailed. A copy of the

Claim Packet is attached hereto as Exhibit A.

       8.      The Notice requested that nominees who purchased or otherwise acquired FCA

common stock during the Class Period for the beneficial interest of a person or entity other than

themselves to either: (i) within seven (7) calendar days of receipt of the Notice, request sufficient

copies of the Claim Packet to forward to all such beneficial owners and with seven (7) calendar

days of receipt of these Claim Packets to forward to all such beneficial owners; or (ii) within seven

(7) calendar days of receipt of the Notice, provide a list of the names and addresses (and e-mail

addresses, if available) of all such beneficial owners to Epiq.        Nominees also received an

instruction letter with their Claim Packets. A true and accurate copy of the letter sent to nominees

is attached as Exhibit B.

       9.      Epiq has received requests from nominees for additional unaddressed copies of the

Claim Packet and for Claim Packets to be mailed directly by Epiq to potential Class Members

identified by the nominee. From the Notice Date through August 1, 2019, Epiq has mailed an

additional 94,311 copies of the Claim Packet to potential members of the Class whose names and
       Case 1:15-cv-07199-JMF Document 361-1 Filed 08/01/19 Page 5 of 43



addresses were received from individuals or nominees. Epiq has also mailed another 85,072 Claim

Packets to nominees who requested Claim Packets to forward to their customers. All requests for

notice have been responded to in a timely manner and Epiq will continue to timely respond to any

additional requests received.

       10.     Epiq performed a personalized calling campaign to the largest nominees in order to

field any questions they had regarding the Notice and to prompt them to respond to the Notice by

either identifying Class Members or requesting copies of the Notice to forward directly to their

clients. Epiq’s typical practice, which was followed here, is to make multiple attempts to reach a

person at the nominees’ offices. If Epiq is unable to reach the nominee by phone, Epiq sends the

nominee an email reminding them to provide Epiq with the names and addresses of their clients in

accordance with the Notice.

       11.     On July 26, 2019, Epiq mailed a letter to all of the banks, brokers, and other

nominees contained on its proprietary list, to serve as a reminder of their obligation to respond to

the Notice, as required by Order of this Court.

       12.     As of August 1, 2019, an aggregate of 180,907 Claim Packets have been

disseminated to potential Class Members and nominees by first-class mail.

       13.     As of August 1, 2019, 2,294 Claim Packets have been returned by the United States

Postal Service to Epiq as undelivered as addressed (“UAA”). Of those returned UAA, 489 had

forwarding addresses and were promptly re-mailed to the updated address.

                       PUBLICATION OF THE SUMMARY NOTICE

       14.     The Court’s Preliminary Approval Order also directed that the Summary Notice be

published once in Investor’s Business Daily and be transmitted once over the PR Newswire no

later than ten (10) calendar days after the Notice Date. Accordingly, the Summary Notice was
       Case 1:15-cv-07199-JMF Document 361-1 Filed 08/01/19 Page 6 of 43



published in Investor’s Business Daily and transmitted over the PR Newswire on May 6, 2019.

Attached as Exhibit C is a confirmation of publication, attesting to the publication in Investor’s

Business Daily and a screen shot attesting to transmission over PR Newswire.

                              CALL CENTER SERVICES

       15.     Epiq reserved a toll-free phone number for the Settlement, (877) 568-3518, and

published that toll-free number in the Claim Packet, in the Summary Notice, and on the Settlement

website.

       16.     The toll-free numbers connect callers with an Interactive Voice Recording (“IVR”).

The IVR provides potential Class Members and others who call the toll-free telephone numbers

access to additional information that has been pre-recorded. The toll-free telephone lines with pre-

recorded information are available 24 hours a day, 7 days a week. Specifically, the pre-recorded

message provides callers with a brief summary of the Settlement and the option to select one of

several more detailed recorded messages addressing frequently asked questions. The IVR also

allows callers to request that a copy of the Claim Packet be mailed to them or the caller may opt

to speak live with a trained operator. Callers are able to speak to a live operator regarding the

status of the Settlement and/or obtain answers to questions they may have, Monday through Friday

from 9:00 a.m. to 9:00 p.m. Eastern Time (excluding official holidays). During other hours, callers

may leave a message for an agent to call them back.

                                            WEBSITE

       17.     Epiq established and is maintaining a website dedicated to the Action

(www.FiatChryslerSecuritiesLitigation.com) to provide information to Class Members and to

answer frequently asked questions. Users of the website can download a copy of the Notice, Claim

Form, Stipulation of Settlement, and Order Granting Preliminary Approval. The web address was
Case 1:15-cv-07199-JMF Document 361-1 Filed 08/01/19 Page 7 of 43
Case 1:15-cv-07199-JMF Document 361-1 Filed 08/01/19 Page 8 of 43




 EXHIBIT A
                   Case 1:15-cv-07199-JMF Document 361-1 Filed 08/01/19 Page 9 of 43

                                             UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF NEW YORK

        GARY KOOPMANN, TIMOTHY KIDD, and                                    Case No: 15-cv-07199-JMF
        VICTOR PIRNIK, Individually and on Behalf
        of All Others Similarly Situated,                                   Hon. Jesse M. Furman

                                                            Plaintiffs,
                                     v.
        FIAT CHRYSLER AUTOMOBILES N.V., FCA
        US LLC, RONALD ISELI AND ALESSANDRO
        BALDI, AS CO-EXECUTORS FOR THE
        ESTATE OF SERGIO MARCHIONNE, SCOTT
        KUNSELMAN, MICHAEL DAHL, STEVE
        MAZURE and ROBERT E. LEE,
                                                         Defendants.

              NOTICE OF (I) PENDENCY OF CLASS ACTION AND PROPOSED SETTLEMENT;
             (II) MOTION FOR AN AWARD OF ATTORNEYS’ FEES AND REIMBURSEMENT OF
                                      LITIGATION EXPENSES; AND
                               (III) SETTLEMENT FAIRNESS HEARING
                        A Federal Court authorized this Notice. This is not a solicitation from a lawyer.
    Notice of Pendency of Class Action: Please be advised that your rights may be affected by the above-captioned
    securities class action (“Action”)1 pending in the United States District Court for the Southern District of New York
    (“Court”), if, during the period between October 13, 2014 and May 23, 2017, both dates inclusive (“Class Period”),
    you purchased or otherwise acquired the publicly traded common stock of Fiat Chrysler Automobiles N.V. (“FCA”
    or the “Company”) on a U.S. Exchange or in a transaction in the United States.2 3
    Notice of Settlement: Please also be advised that the Court-appointed Class Representatives Gary Koopmann,
    Timothy Kidd and Victor Pirnik (“Plaintiffs”), on behalf of themselves and the Class (as defined in paragraph 12
    below), have reached a proposed settlement of the Action with Defendants Fiat Chrysler Automobiles N.V. (“FCA”),
    FCA US LLC (“FCA US”), Ronald Iseli and Alessandro Baldi, as co-executors for the estate of Sergio Marchionne
    (“Marchionne” and the “Estate of Marchionne”), Scott Kunselman (“Kunselman”), Michael Dahl (“Dahl”), Steve
    Mazure (“Mazure”) and Robert E. Lee (“Lee”; collectively, the “Defendants”) for $110 million in cash that, if
    approved, will resolve all claims in the Action (“Settlement”).
    PLEASE READ THIS NOTICE CAREFULLY. This Notice explains important rights you may have, including
    the possible receipt of cash from the Settlement. If you are a member of the Class, your legal rights will be
    affected whether or not you act.
    If you have any questions about this Notice, the proposed Settlement, or your eligibility to participate in the
    Settlement, please DO NOT contact the Court, the Defendants in the Action or their counsel. All questions
    should be directed to Class Counsel or the Claims Administrator (see paragraph 56 below).
    Additional information about the Settlement is available on the website, www.FiatChryslerSecuritiesLitigation.com.

    1
     All capitalized terms used in this Notice that are not otherwise defined herein shall have the meanings ascribed to them in the Stipulation
    and Agreement of Settlement dated April 5, 2019 (“Stipulation”), which is available at www.FiatChryslerSecuritiesLitigation.com.
    2
      This includes purchases of FCA common stock executed on a U.S. exchange or U.S. alternative trading system. FCA common stock was also
    listed on Italy’s national stock exchange in Milan during the Class Period and traded under the ticker symbol “FCA.” However, purchases of
    FCA common stock on a non-U.S. stock exchange are not included in the Settlement.
    3
     Additional information concerning which purchases and acquisitions of FCA common stock are included in the Settlement is located herein
    at Appendix A, Plaintiffs’ Proposed Plan of Allocation, “INSTRUCTIONS APPLICABLE TO ALL CLAIMANTS.”

X7401 v.09
                 Case 1:15-cv-07199-JMF Document 361-1 Filed 08/01/19 Page 10 of 43


      1.     Description of the Action and the Class
    This Notice relates to a Proposed Settlement of claims in a pending putative securities class action brought by investors
    alleging, among other things, that Defendants violated the federal securities laws by making false and misleading
    statements and omissions. A more detailed description of the Action is set forth in paragraph 11 below. The Proposed
    Settlement, if approved by the Court, will settle claims of the Class, as defined in paragraph 12 below.

      2.     Statement of the Class’s Recovery
    Subject to Court approval, Plaintiffs, on behalf of themselves and the Class, have agreed to settle the Action in
    exchange for a settlement payment of $110 million in cash (“Settlement Amount”) to be deposited into an escrow
    account. The Net Settlement Fund (i.e., the Settlement Amount plus any and all interest earned thereon (“Settlement
    Fund”) less (i) any Taxes and Tax Expenses; (ii) any Notice and Administration Costs; (iii) any Litigation Expenses
    awarded by the Court; and (iv) any attorneys’ fees awarded by the Court) will be distributed in accordance with a plan
    of allocation approved by the Court, which will determine how the Net Settlement Fund shall be allocated among
    members of the Class. Plaintiffs’ proposed plan of allocation (“Plan of Allocation”) is attached hereto as Appendix A.

      3.     Estimate of Average Amount of Recovery Per Share
    Based on Plaintiffs’ damages expert’s estimate of the number of shares of FCA common stock purchased or
    otherwise acquired on a U.S. Exchange or in a transaction in the United States during the Class Period that may
    have been affected by the conduct at issue in the Action, and assuming that all Class Members elect to participate
    in the Settlement, the estimated average recovery (before the deduction of any Court-approved fees, expenses,
    and costs as described herein) per eligible share is approximately $0.26. Class Members should note, however,
    that the foregoing average recovery per eligible share is only an estimate. Some Class Members may recover
    more or less than this estimated amount depending on, among other factors: (i) when and the price at which they
    purchased/acquired shares of FCA common stock on a U.S. Exchange or in a transaction in the United States;
    (ii) whether they sold their shares of FCA common stock and, if so, when and the price at which they sold their shares;
    (iii) the total number and value of valid Claims submitted; (iv) the amount of Notice and Administration Costs; and (v)
    the amount of attorneys’ fees and Litigation Expenses awarded by the Court. Distributions to Class Members will be
    made based on the Plan of Allocation attached hereto as Appendix A or such other plan of allocation as may be ordered
    by the Court.

      4.     Average Amount of Damages Per Share
    The Parties do not agree on the average amount of damages per share of FCA common stock that would be recoverable
    if Plaintiffs were to prevail in the Action. Among other things, Defendants do not agree with the assertion that they
    violated the federal securities laws or that any damages were suffered by any members of the Class as a result
    of their conduct.

      5.     Attorneys’ Fees and Expenses Sought
    Court-appointed Class Counsel, Pomerantz LLP and The Rosen Law Firm, P.A., have not received any payment
    of attorneys’ fees for their representation of the Class in the Action and have advanced the funds to pay expenses
    incurred to prosecute this Action with the expectation that if they were successful in recovering money for the Class,
    they would receive fees and be paid for their expenses from the Settlement Fund, as is customary in this type of
    litigation. Class Counsel will apply to the Court for an award of attorneys’ fees in an amount not to exceed 30% of
    the Settlement Fund. In addition, Class Counsel will apply for reimbursement of Litigation Expenses incurred in
    connection with the institution, prosecution, and resolution of the claims against Defendants, in an amount not to
    exceed $2,800,000, which amount may include a request for reimbursement of the reasonable costs and expenses
    incurred by Plaintiffs directly related to their representation of the Class in accordance with 15 U.S.C. §78u-4(a)
    (4), in an aggregate amount not to exceed $45,000, which will be included as part of the $2,800,000 total amount of
    Litigation Expenses sought. Any fees and expenses awarded by the Court will be paid from the Settlement Fund. Class
    Members are not personally liable for any such fees or expenses. The Settlement does not include an endorsement by
    Defendants of any application submitted by Class Counsel for an award of attorneys’ fees and/or Litigation Expenses.
    The estimated average cost per eligible share of FCA common stock, if the Court approves Class Counsel’s fee and
    expense application, is approximately $0.09 per share. Please note that this amount is only an estimate.



X7402 v.09

                                                               2
                 Case 1:15-cv-07199-JMF Document 361-1 Filed 08/01/19 Page 11 of 43


      6.     Identification of Attorneys’ Representatives
    Plaintiffs and the Class are represented by Jeremy A. Lieberman, Esq. of Pomerantz LLP, 600 Third Avenue, 20th
    Floor, New York, NY 10016, 1-212-661-1100, jalieberman@pomlaw.com and Laurence M. Rosen, Esq. of The
    Rosen Law Firm, P.A., 275 Madison Avenue, 34th Floor, New York, NY 10016, 1-212-686-1060, lrosen@rosenlegal.com.
    Further information regarding the Action, the Settlement, and this Notice may be obtained by contacting Class
    Counsel or the Court-appointed Claims Administrator at Fiat Chrysler Automobiles Securities Litigation Settlement,
    c/o Epiq Class Action & Claims Solutions, Inc., P.O. Box 5270, Portland, OR 97208-5270, 1-877-568-3518,
    info@FiatChryslerSecuritiesLitigation.com, www.FiatChryslerSecuritiesLitigation.com.

      7.     Reasons for the Settlement
    Plaintiffs’ principal reason for entering into the Settlement is the immediate cash benefit for the Class without the risk
    or the delays and costs inherent in further litigation. Moreover, the cash benefit provided under the Settlement must
    be considered against the risk that a smaller recovery–or indeed no recovery at all–might be achieved after contested
    motions, a trial of the Action, and the likely appeals that would follow a trial. This process could be expected to
    last several years. Defendants, who deny all allegations of wrongdoing or liability whatsoever, have determined
    that it is desirable and beneficial to them that the Action be settled in the manner and upon the terms and conditions
    of the Settlement.




X7403 v.09

                                                                3
                Case 1:15-cv-07199-JMF Document 361-1 Filed 08/01/19 Page 12 of 43


                       YOUR LEGAL RIGHTS AND OPTIONS IN THE SETTLEMENT:
      SUBMIT A CLAIM FORM        This is the only way to be eligible to receive a payment from the Settlement
      ONLINE OR POSTMARKED       Fund. If you are a Class Member and you remain in the Class, you will be
      NO LATER THAN              bound by the Settlement as approved by the Court and you will give up
      AUGUST 28, 2019.           any Released Plaintiffs’ Claims (defined in paragraph 21 below) that you
                                          have against Defendants and the other Defendants’ Releasees (defined in
                                          paragraph 22 below), so it is in your interest to submit a Claim Form.
      EXCLUDE YOURSELF FROM               Get no payment. If you exclude yourself from the Class, you will not be
      THE CLASS BY SUBMITTING             eligible to receive any payment from the Settlement Fund. This is the
      A WRITTEN REQUEST FOR               only option that allows you to ever be part of any other lawsuit against the
      EXCLUSION SO THAT IT IS             Defendants concerning the claims that were, or could have been, asserted in
      RECEIVED NO LATER THAN              this Action. It is also the only way for Class Members to remove themselves
                                          from the Class. If you are considering excluding yourself from the Class,
      AUGUST 15, 2019.                    please note that there is a risk that any new claims asserted against
                                          the Defendants may no longer be timely and would be time-barred.
                                          See paragraph 43 below.
      OBJECT TO THE SETTLEMENT            If you do not like the proposed Settlement, the proposed Plan of Allocation,
      BY SUBMITTING A WRITTEN             or the requested attorneys’ fees and Litigation Expenses, you may write to
      OBJECTION SO THAT IT IS             the Court and explain why you do not like them. In order to object, you must
      RECEIVED NO LATER THAN              remain a member of the Class, may not exclude yourself, and you will be
      AUGUST 15, 2019.                    bound by the Court’s determinations.

      GO TO THE SETTLEMENT                If you have filed a written objection and wish to appear at the Settlement
      FAIRNESS HEARING ON                 Fairness Hearing, you must also file a notice of intention to appear by
      SEPTEMBER 5, 2019                   August 15, 2019, which allows you to speak in Court, at the discretion
      AT 3:00 P.M., AND FILE              of the Court, about the fairness of the Settlement, the Plan of Allocation,
      A NOTICE OF INTENTION               and/or the request for attorneys’ fees and Litigation Expenses. If you submit
                                          a written objection, you may (but you do not have to) attend the hearing.
      TO APPEAR SO THAT IT IS
      RECEIVED NO LATER THAN
      AUGUST 15, 2019.
      DO NOTHING.                         If you are a member of the Class and you do not submit a valid Claim Form,
                                          you will not be eligible to receive any payment from the Settlement Fund.
                                          You will, however, remain a member of the Class, which means that you
                                          give up your right to sue about the claims that are resolved by the Settlement
                                          and you will be bound by any judgments or orders entered by the Court in
                                          the Action.
    These rights and options–and the deadlines to exercise them–are further explained in this Notice. Please Note:
    The date and time of the Settlement Fairness Hearing–currently scheduled for September 5, 2019 at 3:00 p.m.–
    is subject to change without further notice to the Class. If you plan to attend the Settlement Fairness Hearing,
    you should check the website www.FiatChryslerSecuritiesLitigation.com or with Class Counsel as set forth
    above to confirm that no change to the date and/or time of the hearing has been made.




X7404 v.09

                                                            4
                Case 1:15-cv-07199-JMF Document 361-1 Filed 08/01/19 Page 13 of 43


                                              WHAT THIS NOTICE CONTAINS
    Why Did I Get This Notice?                                                                                 Page 5
    What Is This Case About?                                                                                   Page 5
    How Do I Know If I Am Affected By The Settlement?
       Who Is Included In The Class?                                                                           Page 6
    What Are Plaintiffs’ Reasons For The Settlement?                                                           Page 6
    What Might Happen If There Were No Settlement?                                                             Page 6
    How Are Class Members Affected By The Action And The Settlement?                                           Page 7
    How Do I Participate In The Settlement? What Do I Need To Do?                                              Page 8
    How Much Will My Payment Be?                                                                               Page 9
    What Payment Are The Attorneys For The Class Seeking?
       How Will The Lawyers Be Paid?                                                                           Page 10
    What If I Do Not Want To Be A Member Of The Class?
       How Do I Exclude Myself?                                                                                Page 10
    When And Where Will The Court Decide Whether To Approve The Settlement?
       Do I Have To Come To The Settlement Fairness Hearing?
       May I Speak At The Settlement Fairness Hearing If I Don’t Like The Settlement?                          Page 10
    What If I Bought Shares On Someone Else’s Behalf?                                                          Page 12
    Can I See The Court File? Whom Should I Contact If I Have Questions?                                       Page 12
    Proposed Plan of Allocation of Net Settlement Fund Among Authorized Claimants                              Appendix A

                                              WHY DID I GET THIS NOTICE?
         8. The Court directed that this Notice be mailed to you because you or someone in your family or an investment
    account for which you serve as a custodian may have purchased or otherwise acquired FCA common stock on a U.S.
    Exchange or in a transaction in the United States during the Class Period. The Court has directed us to send you this
    Notice because, as a potential Class Member, you have a right to know about your options before the Court rules on
    the Proposed Settlement. Additionally, you have the right to understand how this class action lawsuit may generally
    affect your legal rights. If the Court approves the Settlement and the Plan of Allocation (or some other plan of
    allocation), the Claims Administrator selected by Plaintiffs and approved by the Court will make payments pursuant
    to the Settlement after any objections and appeals are resolved.
        9. The purpose of this Notice is to inform you of the existence of this case, that it is a class action, how you might
    be affected, and how to exclude yourself from the Class if you wish to do so. It is also being sent to inform you of the
    terms of the Proposed Settlement, and of a hearing to be held by the Court to consider the fairness, reasonableness,
    and adequacy of the Settlement, the proposed Plan of Allocation, and Class Counsel’s application for an award of
    attorneys’ fees and reimbursement of Litigation Expenses (“Settlement Fairness Hearing”). See paragraph 46 below
    for details about the Settlement Fairness Hearing, including the date and location of the hearing.
        10. The issuance of this Notice is not an expression of any opinion by the Court concerning the merits of any
    claim in the Action, and the Court still has to decide whether to approve the Settlement. If the Court approves the
    Settlement and a plan of allocation, then payments to Authorized Claimants will be made after any appeals are
    resolved and after the completion of all claims processing. Please be patient, as this process can take some time.

                                               WHAT IS THIS CASE ABOUT?
        11. The Court in charge of this case, Victor Pirnik v. Fiat Chrysler Automobiles N.V., et al., No. 15-cv-07199-JMF
    (S.D.N.Y.) (the “Action”), is the United States District Court for the Southern District of New York. The Action is a
    securities class action brought against FCA and the other Defendants. Plaintiffs allege that, during the Class Period,
    Defendants violated provisions of the Securities Exchange Act of 1934 (“Exchange Act”) by allegedly making material
    misstatements and/or omissions of material fact in public statements regarding FCA’s compliance with vehicle safety
    and emissions regulations in the United States and elsewhere. The Fourth Amended Complaint For Violations Of The
    Federal Securities Laws (the “Complaint”) alleges that the misstatements or omissions artificially inflated the price of
    FCA common stock and that the share price dropped in response to certain subsequent disclosures. Defendants have
    denied the claims asserted against them in the Action and deny having engaged in any wrongdoing or violation of law
    of any kind whatsoever.




X7405 v.09

                                                                5
                Case 1:15-cv-07199-JMF Document 361-1 Filed 08/01/19 Page 14 of 43


        HOW DO I KNOW IF I AM AFFECTED BY THE SETTLEMENT? WHO IS INCLUDED IN THE CLASS?
        12. If you are a member of the Class, you are subject to the Settlement, unless you timely request to be excluded
    from the Class. The Class certified by the Court consists of:
             All persons and entities who purchased or otherwise acquired, on a U.S. Exchange or in a
             transaction in the United States, FCA common stock between October 13, 2014 and May 23,
             2017, both dates inclusive.
    Excluded from the Class are Defendants, current and former officers and directors of FCA and FCA US LLC, their
    Immediate Family members and their legal representatives, heirs, successors or assigns, and any entity in which
    Defendants have or had a controlling interest. Also excluded from the Class are any persons and entities who or which
    exclude themselves by submitting a request for exclusion that is accepted by the Court. See “What If I Do Not Want
    To Be A Member Of The Class? How Do I Exclude Myself,” on page 10 below.
    PLEASE NOTE: RECEIPT OF THIS NOTICE DOES NOT MEAN THAT YOU ARE A CLASS MEMBER
    OR THAT YOU WILL BE ENTITLED TO RECEIVE PROCEEDS FROM THE SETTLEMENT.
    IF YOU ARE A CLASS MEMBER AND YOU WISH TO BE ELIGIBLE TO PARTICIPATE IN THE
    DISTRIBUTION OF PROCEEDS FROM THE SETTLEMENT, YOU ARE REQUIRED TO SUBMIT
    THE CLAIM FORM THAT IS BEING DISTRIBUTED WITH THIS NOTICE AND THE REQUIRED
    SUPPORTING DOCUMENTATION AS SET FORTH THEREIN POSTMARKED NO LATER THAN
    AUGUST 28, 2019.

                            WHAT ARE PLAINTIFFS’ REASONS FOR THE SETTLEMENT?
         13. Plaintiffs and Class Counsel believe that the claims asserted against Defendants have merit; however, they
    also recognize the substantial risks in continuing to litigate the Action. For example, Defendants have raised a number
    of arguments and defenses, including that Defendants made no misrepresentations, that the alleged misrepresentations
    were immaterial as a matter of law and that Plaintiffs would not be able to establish that Defendants acted with the
    requisite intent. Even assuming Plaintiffs could establish Defendants’ liability, the amount of damages that could
    be attributed to the allegedly false statements would be hotly contested. Additionally, Plaintiffs and Class Counsel
    recognize the significant expense and length of continued proceedings necessary to pursue their claims against
    Defendants through further motion practice, trial, and appeals. Thus, there were very significant risks attendant to the
    continued prosecution of the Action.
        14. In light of these risks, the amount of the Settlement, and the immediacy of recovery to the Class, Plaintiffs
    and Class Counsel believe that the proposed Settlement is fair, reasonable, and adequate, and in the best interests of
    the Class. Plaintiffs and Class Counsel believe that the Settlement provides a favorable result for the Class, namely
    $110 million in cash (less the various deductions described in this Notice), as compared to the risk that the claims in
    the Action would produce a smaller, or no, recovery after summary judgment, trial, and appeals, possibly years in the
    future.
        15. Defendants have denied the claims asserted against them in the Action and deny having engaged in any
    wrongdoing or violation of law of any kind whatsoever. Defendants have agreed to the Settlement to eliminate
    the burden and expense of continued litigation, and the Settlement may not be construed as an admission of any
    wrongdoing by Defendants in this or any other action or proceeding.

                            WHAT MIGHT HAPPEN IF THERE WERE NO SETTLEMENT?
         16. If there were no Settlement and Plaintiffs failed to establish any essential legal or factual element of their
    claims against Defendants, neither Plaintiffs nor the other members of the Class would recover anything from
    Defendants. Also, if Defendants were successful in proving any of their defenses, either at summary judgment, at
    trial, or on appeal, the Class could recover substantially less than the amount provided in the Settlement, or nothing
    at all.




X7406 v.09

                                                               6
                 Case 1:15-cv-07199-JMF Document 361-1 Filed 08/01/19 Page 15 of 43


               HOW ARE CLASS MEMBERS AFFECTED BY THE ACTION AND THE SETTLEMENT?
        17. The law firms of Pomerantz LLP and The Rosen Law Firm, P.A. were appointed to represent all Class
    Members. These lawyers are called Class Counsel. You will not be separately charged for the services of these
    lawyers. The Court will determine the amount of Class Counsel’s fees and expenses. Any fees and expenses awarded
    by the Court will be paid from the Settlement Fund. As a Class Member, you are represented by Class Counsel. If you
    want to be represented by your own lawyer, you may hire one at your own expense. You are not required to retain your
    own counsel, but if you choose to do so, such counsel must file a notice of appearance on your behalf. See “When And
    Where Will The Court Decide Whether To Approve The Settlement?” below.
        18. If you are a Class Member and do not wish to remain a Class Member, you may exclude yourself from the
    Class by following the instructions in the section entitled, “What If I Do Not Want To Be A Member Of The Class?
    How Do I Exclude Myself?” below.
        19. If you are a Class Member and you wish to object to the Settlement, the Plan of Allocation, or Class Counsel’s
    application for attorneys’ fees and reimbursement of Litigation Expenses, and if you do not exclude yourself from the
    Class, you may present your objections by following the instructions in the section entitled, “When And Where Will
    The Court Decide Whether To Approve The Settlement?” below.
        20. If you are a Class Member and you do not exclude yourself from the Class, you will be bound by any orders
    issued by the Court. If the Settlement is approved, the Court will enter a judgment (“Judgment”). The Judgment
    will dismiss with prejudice the claims against Defendants and will provide that, upon the Effective Date of the
    Settlement, Plaintiffs and each of the other Class Members, on behalf of themselves, and their respective heirs,
    executors, administrators, predecessors, successors, and assigns in their capacities as such, and on behalf of any other
    person or entity legally entitled to bring Released Plaintiffs’ Claims (as defined in paragraph 21 below) on behalf of
    any Class Member, shall be deemed to have, and by operation of law and of the Judgment shall have fully, finally,
    and forever compromised, settled, released, resolved, relinquished, waived, and discharged each and every Released
    Plaintiffs’ Claim against the Defendants’ Releasees (as defined in paragraph 22 below), and shall forever be barred
    and enjoined from commencing, instituting, maintaining, prosecuting or continuing to prosecute any or all of the
    Released Plaintiffs’ Claims against any of the Defendants’ Releasees, in this Action or in any other proceeding. This
    Release shall not apply to any Excluded Plaintiffs’ Claims (as defined in paragraph 21 below).
        21. “Released Plaintiffs’ Claims” means any and all claims, rights, duties, controversies, obligations, demands,
    actions, debts, sums of money, suits, contracts, agreements, promises, damages, losses, judgments, liabilities,
    allegations, arguments, and causes of action of every nature and description, whether known claims or Unknown
    Claims, whether arising under federal, state, local, common, statutory, administrative, or foreign law, or any other
    law, rule or regulation, at law or in equity, whether class or individual in nature, whether fixed or contingent, whether
    accrued or unaccrued, whether liquidated or unliquidated, whether matured or unmatured, that Plaintiffs or any other
    member of the Class (i) asserted in the Action or (ii) could have asserted in any court or forum that arise out of or
    are based upon the allegations, transactions, facts, matters or occurrences, representations, or omissions set forth in
    the complaints filed in the Action and that relate to the purchase, acquisition or ownership of shares of FCA common
    stock on (and for ownership, shares resulting from a purchase or acquisition on) the New York Stock Exchange or
    any other securities exchange located in the United States (“U.S. Exchange”) or otherwise in a transaction in the
    United States during the Class Period. “Released Plaintiffs’ Claims” do not include (i) any claims relating to the
    enforcement of the Settlement; (ii) any claims asserted in the action Palazzolo v. Fiat Chrysler Automobiles N.V., No.
    4:16-cv-12803-LVP-SDD (E.D. Mich.); or (iii) any claims of any person or entity who or which submits a request for
    exclusion from the Class that is accepted by the Court (“Excluded Plaintiffs’ Claims”).
         22. “Defendants’ Releasees” means Defendants, together with their past, present, or future affiliates, divisions,
    joint ventures, assigns, assignees, direct or indirect parents or subsidiaries, controlling shareholders, successors,
    predecessors, and entities in which a Defendant has a controlling interest, and each of their past, present, or future
    officers, directors, agents, employees, partners, members, attorneys, controlling shareholders, advisors, investment
    advisors, auditors, accountants, insurers (including reinsurers and co-insurers), and Immediate Family members, and
    the legal representatives, heirs, trusts, trustees, executors, estates, administrators, beneficiaries, successors in interest,
    or assigns of any of the foregoing. For the avoidance of doubt, Defendants’ Releasees expressly includes Roland Iseli
    and Alessandro Baldi, as Co-Executors of the Estate of Sergio Marchionne.




X7407 v.09

                                                                  7
                 Case 1:15-cv-07199-JMF Document 361-1 Filed 08/01/19 Page 16 of 43

        23. “Unknown Claims” means any Released Plaintiffs’ Claims which Plaintiffs or any other Class Member does
    not know or suspect to exist in his, her, or its favor at the time of the release of such claims, and any Released
    Defendants’ Claims which any Defendant does not know or suspect to exist in his or its favor at the time of the release
    of such claims. With respect to any and all Released Claims, the Parties stipulate and agree that, upon the Effective
    Date of the Settlement, Plaintiffs and Defendants shall expressly waive, and each of the Class Members shall be
    deemed to have, and by operation of the Judgment or the Alternative Judgment, if applicable, shall have, expressly
    waived, the provisions, rights, and benefits conferred by any law of any state or territory of the United States, or
    principle of common law or foreign law, which is similar, comparable, or equivalent to California Civil Code §1542,
    which provides:
             A general release does not extend to claims that the creditor or releasing party does not know or
             suspect to exist in his or her favor at the time of executing the release and that, if known by him or
             her, would have materially affected his or her settlement with the debtor or released party.
    The Parties acknowledge that they may hereafter discover facts in addition to or different from those which he or it or
    their counsel now knows or believes to be true with respect to the subject matter of the Released Claims, but, upon the
    Effective Date, Plaintiffs and Defendants shall expressly settle and release, and each of the other Class Members shall
    be deemed to have, and by operation of the Judgment or the Alternative Judgment, if applicable, shall have, settled
    and released, any and all Released Claims without regard to the subsequent discovery or existence of such different
    or additional facts.
         24. The Judgment will also provide that, upon the Effective Date of the Settlement, Defendants, on behalf of
    themselves, and their respective heirs, executors, administrators, predecessors, successors, and assigns in their
    capacities as such, and on behalf of any other person or entity legally entitled to bring Released Defendants’ Claims
    on behalf of the Defendants, shall be deemed to have, and by operation of law and of the Judgment shall have,
    fully, finally, and forever compromised, settled, released, resolved, relinquished, waived, and discharged each and
    every Released Defendants’ Claim (as defined in paragraph 25 below) against the Plaintiffs’ Releasees (as defined in
    paragraph 26 below), and shall forever be barred and enjoined from commencing, instituting, maintaining, prosecuting
    or continuing to prosecute any or all of the Released Defendants’ Claims against any of the Plaintiffs’ Releasees, in
    this Action or in any other proceeding. This Release shall not apply to any Excluded Defendants’ Claims (as defined
    in paragraph 25 below).
        25. “Released Defendants’ Claims” means any and all claims, rights, duties, controversies, obligations, demands,
    actions, debts, sums of money, suits, contracts, agreements, promises, damages, losses, judgments, liabilities,
    allegations, arguments, and causes of action of every nature and description, whether known claims or Unknown
    Claims, whether arising under federal, state, local, common, statutory, administrative, or foreign law, or any other
    law, rule or regulation, at law or in equity, whether class or individual in nature, whether fixed or contingent, whether
    accrued or unaccrued, whether liquidated or unliquidated, whether matured or unmatured, that arise out of or relate
    in any way to the institution, prosecution, or settlement of the claims asserted in the Action. “Released Defendants’
    Claims” does not include (i) any claims relating to the enforcement of the Settlement; or (ii) any claims against
    any person or entity who submits a request for exclusion from the Class that is accepted by the Court (“Excluded
    Defendants’ Claims”).
         26. “Plaintiffs’ Releasees” means (i) Plaintiffs, their attorneys and all other Class Members; (ii) the current and
    former parents, affiliates, subsidiaries, successors, predecessors, assigns, and assignees of each of the foregoing in
    (i); and (iii) the current and former officers, directors, Immediate Family members, heirs, trusts, trustees, executors,
    estates, administrators, beneficiaries, agents, affiliates, insurers, reinsurers, predecessors, successors, assigns, and
    advisors of each of the persons or entities listed in (i) and (ii), in their capacities as such.

                    HOW DO I PARTICIPATE IN THE SETTLEMENT? WHAT DO I NEED TO DO?
         27. To be eligible for a payment from the proceeds of the Settlement, you must be a member of the Class
    and you must timely complete and return the Claim Form with adequate supporting documentation postmarked
    (if mailed), or submitted online at www.FiatChryslerSecuritiesLitigation.com, no later than August 28, 2019. A Claim
    Form is included with this Notice, or you may obtain one from the website maintained by the Claims Administrator
    for the Settlement, www.FiatChryslerSecuritiesLitigation.com, or you may request that a Claim Form be mailed to
    you by calling the Claims Administrator toll free at 1-877-568-3518, or by emailing the Claims Administrator at
    info@FiatChryslerSecuritiesLitigation.com. You may also submit your Claim online. Please retain all records of
    your ownership of and transactions in FCA common stock, as they may be needed to document your Claim.
    If you request exclusion from the Class or do not submit a timely and valid Claim Form, you will not be eligible to
    share in the Net Settlement Fund.



X7408 v.09

                                                               8
                Case 1:15-cv-07199-JMF Document 361-1 Filed 08/01/19 Page 17 of 43


                                          HOW MUCH WILL MY PAYMENT BE?
        28. At this time, it is not possible to make any determination as to how much any individual Class Member may
    receive from the Settlement.
        29. Pursuant to the Settlement, Defendants shall pay or cause to be paid $110 million in cash. The Settlement
    Amount will be deposited into an escrow account. The Settlement Amount plus any interest earned thereon is referred
    to as the “Settlement Fund.” If the Settlement is approved by the Court and the Effective Date occurs, the “Net
    Settlement Fund” (as defined in paragraph 2 above) will be distributed to Class Members who submit valid Claim
    Forms, in accordance with the proposed Plan of Allocation or such other plan of allocation as the Court may approve.
        30. The Net Settlement Fund will not be distributed unless and until the Court has approved the Settlement and a
    plan of allocation and that decision is affirmed on appeal (if any) and/or the time for any petition for rehearing, appeal,
    or review, whether by certiorari or otherwise, has expired.
        31. Neither Defendants nor any other person or entity that paid any portion of the Settlement Amount on their
    behalf are entitled to get back any portion of the Settlement Fund once the Court’s order or judgment approving the
    Settlement becomes Final, including following any appeals. Defendants shall not have any liability, obligation, or
    responsibility for the administration of the Settlement, the disbursement of the Net Settlement Fund, or the plan of
    allocation, whether as proposed by Plaintiffs or as approved by the Court.
        32. Approval of the Settlement is independent from approval of a plan of allocation. Any determination with
    respect to a plan of allocation will not affect the Settlement, if approved.
        33. Unless the Court otherwise orders, any Class Member who fails to submit a Claim Form postmarked (if
    mailed), or online, on or before August 28, 2019 shall be fully and forever barred from receiving payments pursuant to
    the Settlement but will in all other respects remain a Class Member and be subject to the provisions of the Stipulation,
    including the terms of any Judgment entered and the Releases given. This means that each Class Member releases
    the Released Plaintiffs’ Claims (as defined in paragraph 21 above) against the Defendants’ Releasees (as defined in
    paragraph 22 above) and will be enjoined and prohibited from filing, prosecuting, or pursuing any of the Released
    Plaintiffs’ Claims against any of the Defendants’ Releasees whether or not such Class Member submits a Claim Form.
        34. Participants in and beneficiaries of any employee retirement and/or benefit plan (“Employee Plan”) should
    NOT include any information relating to shares of FCA common stock purchased/acquired through an Employee
    Plan in any Claim Form they submit in this Action. They should include ONLY those eligible shares of FCA common
    stock purchased/acquired during the Class Period outside of an Employee Plan. Claims based on any Employee
    Plan(s)’ purchases/acquisitions of eligible FCA common stock during the Class Period may be made by the Employee
    Plan(s)’ trustees. To the extent any of the Defendants or any of the other persons or entities excluded from the Class
    are participants in an Employee Plan(s), such persons or entities shall not receive, either directly or indirectly, any
    portion of the recovery that may be obtained from the Settlement by such Employee Plan(s).
      35. The Court has reserved jurisdiction to allow, disallow, or adjust on equitable grounds the Claim of any Class
    Member.
         36. Each Claimant shall be deemed to have submitted to the jurisdiction of the Court with respect to his, her, or
    its Claim Form.
         37. Only Class Members, i.e., persons and entities who purchased or otherwise acquired FCA common stock
    on a U.S. Exchange or in a transaction in the United States during the Class Period, will be eligible to share in the
    distribution of the Net Settlement Fund. Persons and entities who are excluded from the Class by definition or who
    exclude themselves from the Class pursuant to an exclusion request will not be eligible to receive a distribution from
    the Net Settlement Fund and should not submit Claim Forms.
        38. Appendix A to this Notice sets forth the Plan of Allocation for allocating the Net Settlement Fund among
    Authorized Claimants, as proposed by Plaintiffs and Class Counsel. At the Settlement Fairness Hearing, Class
    Counsel will request the Court approve the Plan of Allocation. The Court may modify the Plan of Allocation,
    or approve a different plan of allocation, without further notice to the Class.




X7409 v.09

                                                                9
                   Case 1:15-cv-07199-JMF Document 361-1 Filed 08/01/19 Page 18 of 43


                        WHAT PAYMENT ARE THE ATTORNEYS FOR THE CLASS SEEKING?
                                   HOW WILL THE LAWYERS BE PAID?
         39. Class Counsel have not received any payment for their services in pursuing claims against the Defendants on
    behalf of the Class, nor have Class Counsel been reimbursed for their out-of-pocket expenses. Before final approval
    of the Settlement, Class Counsel will apply to the Court for an award of attorneys’ fees in an amount not to exceed
    30% of the Settlement Fund, plus interest. Class Counsel intend to share part of any attorneys’ fees awarded by the
    Court with Bronstein Gerwirtz & Grossman LLP and Bragar Eagel & Squire P.C in accordance with their level of
    contribution to the initiation, prosecution, and resolution of the Actions. Class Counsel also intends to apply for
    reimbursement of Litigation Expenses in an amount not to exceed $2,800,000, plus interest, which amount may
    include an application for reimbursement of the reasonable costs and expenses incurred by Plaintiffs directly related
    to their representation of the Class in accordance with 15 U.S.C. §78u-4(a)(4), in an aggregate amount not to exceed
    $45,000, which will be included as part of the $2,800,000 total amount of Litigation Expenses sought. The Court will
    determine the amount of any award of attorneys’ fees or reimbursement of Litigation Expenses. Such sums as may be
    approved by the Court will be paid from the Settlement Fund. Class Members are not personally liable for any such
    fees or expenses. The Settlement does not include an endorsement by Defendants of any application submitted by
    Class Counsel for an award of attorneys’ fees and/or Litigation Expenses.

              WHAT IF I DO NOT WANT TO BE A MEMBER OF THE CLASS? HOW DO I EXCLUDE MYSELF?
        40. Each Class Member will be bound by all determinations and judgments in this lawsuit, whether favorable or
    unfavorable, unless such person or entity mails or delivers a written request for exclusion addressed to: Fiat Chrysler
    Automobiles Securities Litigation Settlement, EXCLUSIONS, c/o Epiq Class Action & Claims Solutions, Inc., P.O.
    Box 5270, Portland, OR 97208-5270. The request for exclusion must be received no later than August 15, 2019. You
    will not be able to exclude yourself from the Class after that date.
         41. Each request for exclusion must: (i) state the name, address, and telephone number of the person or entity
    requesting exclusion, and in the case of entities, the name and telephone number of the appropriate contact person;
    (ii) state that such person or entity “requests exclusion from the Class in Pirnik et al. v. Fiat Chrysler Automobiles
    N.V., et al., Case No. 15-cv-07199-JMF”; (iii) state the number of shares of FCA common stock that the person or
    entity requesting exclusion purchased/acquired between October 13, 2014 and August 21, 2017, inclusive, as well
    as the dates, number of shares, and prices of each such purchase/acquisition, and whether the purchase/acquisition
    was made on a U.S. Exchange or otherwise in the United States; (iv) state the number of shares of FCA common
    stock that the person or entity requesting exclusion sold between October 13, 2014 and August 21, 2017, inclusive, as
    well as the dates, number of shares, and prices of each such sale; and (v) be signed by the person or entity requesting
    exclusion or an authorized representative.
        42. A request for exclusion shall not be valid and effective unless it provides all the information called for in
    paragraph 41 and is received within the time stated above, or is otherwise accepted by the Court.
        43. If you do not want to be part of the Class, you must follow these instructions for exclusion even if you have
    pending, or later file, another lawsuit, arbitration, or other proceeding relating to any Released Plaintiffs’ Claim
    against any of the Defendants’ Releasees. Excluding yourself from the Class is the only option that allows you to be
    part of any other current or future lawsuit against Defendants or any of the other Defendants’ Releasees concerning
    the Released Plaintiffs’ Claims. Please note, however, if you decide to exclude yourself from the Class, you may be
    time-barred from asserting the claims covered by the Action by a statute of repose. In addition, Defendants and the
    other Defendants’ Releasees will have the right to assert any and all defenses they may have to any claims that you
    may seek to assert.
        44. If you ask to be excluded from the Class, you will not be eligible to receive any payment out of the Net
    Settlement Fund.

              WHEN AND WHERE WILL THE COURT DECIDE WHETHER TO APPROVE THE SETTLEMENT?
                                   DO I HAVE TO COME TO THE HEARING?
                       MAY I SPEAK AT THE HEARING IF I DON’T LIKE THE SETTLEMENT?
        45. Class Members do not need to attend the Settlement Fairness Hearing. The Court will consider any
    submission made in accordance with the provisions below even if a Class Member does not attend the hearing.
    Please Note: The date and time of the Settlement Fairness Hearing may change without further written notice to the
    Class. If you plan on attending the hearing, please check the website, www.FiatChryslerSecuritiesLitigation.com or
    contact Class Counsel to confirm that the date and/or time of the hearing has not changed.


X74010 v.09

                                                              10
                  Case 1:15-cv-07199-JMF Document 361-1 Filed 08/01/19 Page 19 of 43

        46. The Settlement Fairness Hearing will be held on September 5, 2019 at 3:00 p.m., before the Honorable Jesse
    M. Furman at the at the United States District Court for the Southern District of New York, Thurgood Marshall United
    States Courthouse, 40 Foley Square, Courtroom 1105, New York, NY 10007. The Court reserves the right to approve
    the Settlement, the Plan of Allocation, Class Counsel’s motion for an award of attorneys’ fees and reimbursement
    of Litigation Expenses, and/or any other matter related to the Settlement at or after the Settlement Fairness Hearing
    without further notice to the members of the Class.
        47. Any Class Member who or which does not request exclusion may object to the Settlement, the Plan of
    Allocation, or Class Counsel’s motion for an award of attorneys’ fees and reimbursement of Litigation Expenses.
    Objections must be in writing. You must file any written objection, together with copies of all other papers and briefs
    supporting the objection, with the Clerk’s Office at the United States District Court for the Southern District of New
    York at the address set forth below as well as serve copies on Class Counsel and on Defendants’ Counsel at the
    addresses set forth below on or before August 15, 2019.

        Clerk of the Court                       Class Counsel                                 Counsel For Defendants
        United States District Court             Jeremy A. Lieberman                           William B. Monahan
        Southern District of New York            POMERANTZ LLP                                 SULLIVAN & CROMWELL LLP
        40 Foley Square                          600 Third Avenue, Floor 20                    125 Broad Street
        New York, NY 10007                       New York, NY 10016                            New York, NY 10004
                                                 or
                                                 Laurence Rosen
                                                 The Rosen Law Firm, P.A.
                                                 275 Madison Avenue, 34th Floor
                                                 New York, NY 10016
        48. To object, you must send a letter to the Court saying that you object to the Settlement in Pirnik v. Fiat
    Chrysler Automobiles N.V., et al., No. 15-cv-07199-JMF, and stating the reasons that you object to the Settlement, or
    any part thereof.
        49. Any objection must: (i) state the name, address, and telephone number of the person or entity objecting
    and be signed by the objector; (ii) state whether the objector is represented by counsel and, if so, the name, address,
    and telephone number of the objector’s counsel; (iii) indicate whether the objection applies only to the objector, to
    a specific subset of the Class, or to the entire Class; (iv) state with specificity the grounds for the Class Member’s
    objection or objections, and the specific reasons for each objection, including any legal and evidentiary support
    the Class Member wishes to bring to the Court’s attention; (v) include documents sufficient to prove membership
    in the Class, consisting of documents showing the number of shares of FCA common stock that the objector
    purchased/acquired between October 13, 2014 and August 21, 2017, both dates inclusive, as well as the dates, number
    of shares, and prices of each such purchase/acquisition, and whether the purchase/acquisition was made on a U.S.
    Exchange or otherwise in the United States; and (vi) include documents showing the number of shares of FCA
    common stock that the objector sold between October 13, 2014 and August 21, 2017, both dates inclusive, as well as
    the dates, number of shares, and prices of each such sale.4
       50. You may not object to the Settlement, Plan of Allocation, or Class Counsel’s motion for attorneys’ fees
    and Litigation Expenses if you exclude yourself from the Class or if you are not a member of the Class.
        51. You may submit an objection without having to appear at the Settlement Fairness Hearing. You may not,
    however, appear at the Settlement Fairness Hearing to present your objection unless (1) you first submit a written
    objection in accordance with the procedures described above, (2) you first submit your notice of appearance in
    accordance with the procedures described below, or (3) the Court orders otherwise.
         52. If you wish to be heard orally at the hearing in opposition to the approval of the Settlement, the Plan of
    Allocation, or Class Counsel’s motion for an award of attorneys’ fees and Litigation Expenses, and if you timely
    submit a written objection as described above, you must also file a notice of appearance with the Clerk’s Office
    and serve it on Class Counsel and Defendants’ Counsel at the addresses set forth in paragraph 47 above so that it is
    received on or before August 15, 2019. Persons who intend to object and desire to present evidence at the Settlement
    Fairness Hearing must include, in their written objection or notice of appearance, the identity of any witnesses they
    may call to testify and exhibits they intend to introduce into evidence at the hearing. Such persons may be heard orally
    at the discretion of the Court.

    4
     Documentation establishing membership in the Class must consist of copies of brokerage confirmation slips or monthly brokerage account
    statements, or an authorized statement from the objector’s broker containing the transactional and holding information found in a broker
    confirmation slip or account statement. Documentation must also show that the FCA common stock was purchased or otherwise acquired on
    a U.S. Exchange or in a transaction in the United States.

X74011 v.09

                                                                      11
                Case 1:15-cv-07199-JMF Document 361-1 Filed 08/01/19 Page 20 of 43

        53. You are not required to hire an attorney to represent you in making written objections or in appearing at the
    Settlement Fairness Hearing. However, if you decide to hire an attorney, it will be at your own expense, and that
    attorney must file a notice of appearance with the Court and serve it on Class Counsel and Defendants’ Counsel at the
    addresses set forth in paragraph 47 above so that the notice is received on or before August 15, 2019.
        54. Unless the Court orders otherwise, any Class Member who does not object in the manner described
    above will be deemed to have waived any objection and shall be forever foreclosed from making any objection to
    the proposed Settlement, the proposed Plan of Allocation, or Class Counsel’s motion for an award of attorneys’
    fees and reimbursement of Litigation Expenses. Class Members do not need to appear at the Settlement
    Fairness Hearing or take any other action to indicate their approval.

                            WHAT IF I BOUGHT SHARES ON SOMEONE ELSE’S BEHALF?
        55. If you purchased or otherwise acquired FCA common stock on a U.S. Exchange or in a transaction in the
    United States between October 13, 2014 and May 23, 2017, both dates inclusive, for the beneficial interest of persons
    or organizations other than yourself, you must either (i) within seven (7) calendar days of receipt of this Notice,
    request from the Claims Administrator sufficient copies of the Notice and Claim Form (the “Notice Packet”) to
    forward to all such beneficial owners and within seven (7) calendar days of receipt of those Notice Packets forward
    them to all such beneficial owners; or (ii) within seven (7) calendar days of receipt of this Notice, provide a list of the
    names and addresses (and e-mail addresses, if available) of all such beneficial owners to Fiat Chrysler Automobiles
    Securities Litigation Settlement, c/o Epiq Class Action & Claims Solutions, Inc., P.O. Box 5270, Portland, OR
    97208-5270. If you choose the second option, the Claims Administrator will send a copy of the Notice Packet to
    the beneficial owners. Upon full compliance with these directions, such nominees may seek reimbursement of their
    reasonable expenses actually incurred, by providing the Claims Administrator with proper documentation supporting
    the expenses for which reimbursement is sought. Copies of this Notice and the Claim Form may also be obtained from
    the Settlement website, www.FiatChryslerSecurtiesLitigation.com, by calling the Claims Administrator toll-free at
    1-877-568-3518, or by emailing the Claims Administrator at info@FiatChryslerSecuritiesLitigation.com.

               CAN I SEE THE COURT FILE? WHOM SHOULD I CONTACT IF I HAVE QUESTIONS?
         56. This Notice contains only a summary of the terms of the Settlement. For the terms and conditions of the
    Settlement, please see the Stipulation available at www.FiatChryslerSecuritiesLitigation.com. More detailed
    information about the matters involved in this Action can be obtained by accessing the Court docket in this case,
    for a fee, through the Court’s Public Access to Court Electronic Records (PACER) system at www.pacer.gov, or by
    visiting, during regular office hours, the Office of the Clerk, United States District Court for the Southern District of
    New York, 40 Foley Square, New York, NY 10007. Additionally, copies of any related orders entered by the Court
    will be posted on the website for the Settlement, www.FiatChryslerSecuritiesLitigation.com.
                       All inquiries concerning this Notice and the Claim Form should be directed to:
                                        Fiat Chrysler Automobiles Securities Litigation
                                        c/o Epiq Class Action & Claims Solutions, Inc.
                                                        P.O. Box 5270
                                                  Portland, OR 97208-5270
                                                     Tel.: 1-877-568-3518
                                          info@FiatChryslerSecuritiesLitigation.com
                                           www.FiatChryslerSecurtiesLitigation.com
                                                              and/or

                 Jeremy A. Lieberman                                             Laurence Rosen
                    Pomerantz LLP                                            The Rosen Law Firm, P.A.
               600 Third Avenue, Floor 20                                  275 Madison Avenue, 34th Floor
               New York, New York 10016                                        New York, NY 10016

       PLEASE DO NOT CALL OR WRITE THE COURT, THE OFFICE OF THE CLERK OF THE COURT,
                   DEFENDANTS OR THEIR COUNSEL REGARDING THIS NOTICE.

    Dated: April 30, 2019                                                                 By Order of the Court
                                                                                          United States District Court
                                                                                          Southern District of New York

X74012 v.09

                                                                12
                Case 1:15-cv-07199-JMF Document 361-1 Filed 08/01/19 Page 21 of 43

                                                         APPENDIX A
              Plaintiffs’ Proposed Plan of Allocation of Net Settlement Fund Among Authorized Claimants
    Plaintiffs’ Plan of Allocation is a matter separate and apart from the proposed Settlement, and any decision by the
    Court concerning the Plan of Allocation shall not affect the validity or finality of the proposed Settlement. The Court
    may approve the Plan of Allocation proposed by Plaintiffs with or without modifications agreed to among the Parties,
    or may approve another plan of allocation, without further notice to Class Members.
    The objective of the Plan of Allocation is to equitably distribute the Net Settlement Fund among Authorized
    Claimants based on their respective alleged economic losses as a result of the alleged fraud, as opposed to losses
    caused by market- or industry-wide factors, or Company-specific factors unrelated to the alleged fraud. The Claims
    Administrator shall be responsible for making administrative determinations, subject to review by the District Court,
    regarding whether claimants’ transactions qualify for payments from the Net Settlement Fund pursuant to the terms
    of the Stipulation. The Claims Administrator shall determine each Authorized Claimant’s share of the Net Settlement
    Fund based upon the Recognized Loss formulas described below. A Recognized Loss will be calculated for each
    share of FCA common stock purchased on a U.S. Exchange or in a transaction in the U.S. during the Class Period.
    The calculation of Recognized Loss will depend upon several factors, including when the shares were purchased or
    otherwise acquired during the Class Period, and in what amounts, and whether those shares were sold, and if sold,
    when they were sold, and for what amounts. The Recognized Loss is not intended to estimate the amount a Class
    Member might have been able to recover after a trial, nor to estimate the amount that will be paid to Authorized
    Claimants pursuant to the Settlement. The Recognized Loss is the basis upon which the Net Settlement Fund will be
    proportionately allocated to the Authorized Claimants. The Claims Administrator will use its best efforts to administer
    and distribute the Net Settlement Fund to the extent that it is equitably and economically feasible.
    The Plan of Allocation was created by Plaintiffs with the assistance of a consulting damages expert and reflects the
    assumption that the price of FCA common stock was artificially inflated throughout the Class Period. Defendants had
    no role in calculating the estimated alleged artificial inflation, and do not concede that any such artificial inflation
    existed. The estimated alleged artificial inflation in the price of FCA common stock during the Class Period is reflected
    in Table 1 below. The computation of the estimated alleged artificial inflation in the price of the shares during the Class
    Period is based on certain misrepresentations alleged by Plaintiffs and the price change in the shares, net of market-
    and industry-wide factors, in reaction to the public announcements that allegedly corrected the misrepresentations
    alleged by Plaintiffs.
    Federal securities laws allow investors to recover for losses caused by disclosures which corrected the defendants’
    previous misleading statements or omissions. Thus, in order to have been damaged by the alleged violations of the
    federal securities laws, FCA common stock purchased on a U.S. Exchange or in a transaction in the U.S. during the
    Class Period must have been held during a period of time in which the price of the shares declined due to the disclosure
    of information which corrected an allegedly misleading statement or omission. Plaintiffs and Class Counsel have
    determined that such price declines occurred on: July 27, 2015; October 28, 2015; May 23, 2016; January 12, 2017;
    February 6, 2017; February 7, 2017; and May 23, 2017 (the “Corrective Disclosure Dates”). Accordingly, if a share
    of FCA common stock was sold before July 27, 2015 (the earliest Corrective Disclosure Date), the Recognized Loss
    for that share is $0.00, and any loss suffered is not compensable under the federal securities laws. Likewise, if a share
    of FCA common stock was both purchased and subsequently sold between two consecutive Corrective Disclosure
    Dates, the Recognized Loss for that share is $0.00.

                                                     TABLE 1
                                   ARTIFICIAL INFLATION IN FCA COMMON STOCK
                  From                                To                             Per-Share Price Inflation
               10/13/2014                         7/26/2015                                   $3.85
                7/27/2015                        10/27/2015                                   $3.37
               10/28/2015                         5/22/2016                                   $2.54
                5/23/2016                         1/11/2017                                   $2.20
                1/12/2017                          2/5/2017                                   $1.11
                2/6/2017                           2/6/2017                                   $0.81
                2/7/2017                          5/22/2017                                   $0.42
                5/23/2017                        Thereafter                                   $0.00




X74013 v.09

                                                                13
                  Case 1:15-cv-07199-JMF Document 361-1 Filed 08/01/19 Page 22 of 43

    The “90-day look back” provision of the Private Securities Litigation Reform Act of 1995 (“PSLRA”) is incorporated
    into the calculation of the Recognized Loss for FCA common stock. The limitations on the calculation of the
    Recognized Loss imposed by the PSLRA are applied such that losses on shares purchased during the Class Period
    and held as of the close of the 90-day period subsequent to the Class Period (the “90-Day Lookback Period”) cannot
    exceed the difference between the purchase price paid for such shares and the average price of FCA common stock
    during the 90-Day Lookback Period. The Recognized Loss on FCA common stock purchased during the Class Period
    and sold during the 90-Day Lookback Period cannot exceed the difference between the purchase price paid for such
    shares and the rolling average price of FCA common stock during the portion of the 90-Day Lookback Period elapsed
    as of the date of sale. 5
    In the calculations below, all purchase and sale prices shall exclude any fees, taxes, commissions or other adjustments.
    If a Recognized Loss amount is calculated to be a negative number, that Recognized Loss shall be set to zero ($0.00).
    Any transactions in FCA common stock executed outside of regular trading hours for the U.S. financial markets shall
    be deemed to have occurred during the next regular trading session.
                                         Calculation of Recognized Loss Per FCA Security
    For each share of FCA common stock purchased or otherwise acquired during the Class Period (i.e., October 13, 2014
    through May 23, 2017, both dates inclusive), the Recognized Loss per share shall be calculated as follows:
              i.	For each share purchased during the Class Period that was sold prior to July 27, 2015, the Recognized
                  Loss per share is $0.
              ii.	For each share purchased during the Class Period that was subsequently sold during the period July 27,
                   2015, through May 23, 2017, both dates inclusive, the Recognized Loss per share is equal to the price
                   inflation on the date of purchase as appears in Table 1 above, minus the price inflation on the date of sale
                   as appears in Table 1 above.
              iii.	For each share purchased during the Class Period that was subsequently sold during the period May 24,
                    2017, through August 21, 2017, both dates inclusive (i.e., the 90-Day Lookback Period), the Recognized
                    Loss per share is equal to the lesser of:
                       a. price inflation on the date of purchase as appears in Table 1 above; or
                       b.	the purchase price paid for such stock minus the “90-Day Lookback Value” on the date of sale as
                           appears in Table 2 below.
              iv.	For each share purchased during the Class Period and still held as of the close of trading on August 21,
                   2017, the Recognized Loss per share is the lesser of:
                       a. price inflation on the date of purchase as appears in Table 1 above; or
                       b.	the purchase price paid for such stock minus the average closing price for the FCA common stock
                           during the 90-Day Lookback Period, which is $11.41.




    5
     For purposes of applying the “90-day look back” provision of the PSLRA to FCA common stock acquired in the merger between Fiat S.p.A.
    and Chrysler Group LLC, the purchase price paid for such stock shall be $9.00, which is the opening price of FCA common stock on October
    13, 2014, the start of the Class Period.

X74014 v.09

                                                                      14
                    Case 1:15-cv-07199-JMF Document 361-1 Filed 08/01/19 Page 23 of 43


                                                           TABLE 2
            Sale /          90-Day               Sale /             90-Day              Sale /             90-Day
         Disposition       Lookback           Disposition          Lookback          Disposition          Lookback
            Date             Value               Date                Value              Date                Value
          5/24/2017         $10.56             6/23/2017             $10.77           7/25/2017             $11.08
          5/25/2017         $10.57             6/26/2017             $10.77           7/26/2017             $11.09
          5/26/2017         $10.56             6/27/2017             $10.77           7/27/2017             $11.11
          5/30/2017         $10.53             6/28/2017             $10.78           7/28/2017             $11.13
          5/31/2017         $10.53             6/29/2017             $10.78           7/31/2017             $11.15
              6/1/2017      $10.64             6/30/2017             $10.77            8/1/2017             $11.17
              6/2/2017      $10.69              7/3/2017             $10.78            8/2/2017             $11.19
              6/5/2017      $10.72              7/5/2017             $10.79            8/3/2017             $11.20
              6/6/2017      $10.73              7/6/2017             $10.80            8/4/2017             $11.22
              6/7/2017      $10.76              7/7/2017             $10.81            8/7/2017             $11.24
              6/8/2017      $10.76             7/10/2017             $10.82            8/8/2017             $11.25
              6/9/2017      $10.76             7/11/2017             $10.84            8/9/2017             $11.26
          6/12/2017         $10.78             7/12/2017             $10.86           8/10/2017             $11.26
          6/13/2017         $10.80             7/13/2017             $10.89           8/11/2017             $11.27
          6/14/2017         $10.80             7/14/2017             $10.92           8/14/2017             $11.29
          6/15/2017         $10.80             7/17/2017             $10.95           8/15/2017             $11.32
          6/16/2017         $10.78             7/18/2017             $10.97           8/16/2017             $11.34
          6/19/2017         $10.77             7/19/2017             $11.00           8/17/2017             $11.36
          6/20/2017         $10.76             7/20/2017             $11.03           8/18/2017             $11.38
          6/21/2017         $10.76             7/21/2017             $11.04           8/21/2017             $11.41
          6/22/2017         $10.77             7/24/2017             $11.06

                                INSTRUCTIONS APPLICABLE TO ALL CLAIMANTS
    The payment you receive will reflect your proportionate share of the Net Settlement Fund. Such payment will depend
    on the number of eligible shares that participate in the Settlement, and when those shares were purchased and sold.
    The number of claimants who send in claims varies widely from case to case.
    A purchase or sale of FCA common stock shall be deemed to have occurred on the “contract” or “trade” date as
    opposed to the “settlement” or “payment” date.
    Acquisition by Gift, Inheritance, or Operation of Law: If a Class Member acquired FCA common stock during the
    Class Period by way of gift, inheritance or operation of law, such a claim will be computed by using the date and price
    of the original purchase and not the date and price of transfer.
    FCA common stock acquired during the Class Period (in a transaction in the U.S.) in connection with a stock offering
    by FCA, or in connection with a redemption/exchange/conversion/exercise of another security of FCA is deemed a
    purchase of FCA common stock.
    FCA common stock acquired in connection with the October 12, 2014 cross-border merger of Fiat S.p.A. with and
    into its wholly-owned subsidiary Fiat Investments N.V., which was renamed Fiat Chrysler Automobiles N.V. upon
    effectiveness of the merger, is deemed a purchase of FCA common stock as of the first day of the Class Period.
    Notwithstanding any of the above, receipt of FCA common stock during the Class Period in exchange for securities
    of any other corporation or entity shall not be deemed a purchase or sale of FCA common stock.



X74015 v.09

                                                              15
                Case 1:15-cv-07199-JMF Document 361-1 Filed 08/01/19 Page 24 of 43

    The first-in-first-out (“FIFO”) basis will be applied to purchases and sales. Sales will be matched in chronological
    order, by trade date, first against FCA common stock held as of the close of trading on October 12, 2014 (the last day
    before the Class Period begins), and then against the purchases of FCA common stock during the Class Period.
    The date of covering a “short sale” is deemed to be the date of purchase of FCA common stock. The date of a “short
    sale” is deemed to be the date of sale of FCA common stock. In accordance with the Plan of Allocation, however, the
    Recognized Loss on “short sales” is zero. In the event that a claimant has an opening short position in FCA common
    stock, the earliest Class Period purchases shall be matched against such opening short position and not be entitled to
    a recovery until that short position is fully covered.
    Payment according to the Plan of Allocation will be deemed conclusive against all Authorized Claimants. A Recognized
    Loss will be calculated as defined herein and cannot be less than zero. The Claims Administrator shall allocate to
    each Authorized Claimant a pro rata share of the Net Settlement Fund based on his, her, or its Recognized Loss as
    compared to the total Recognized Losses of all Authorized Claimants. No distribution will be made to Authorized
    Claimants who would otherwise receive a distribution of less than $10.00.
    Class Members who do not submit acceptable Proofs of Claim will not share in the Settlement proceeds. The Settlement
    Stipulation and the Order and Final Judgment dismissing this Action will nevertheless bind Class Members who do
    not submit a request for exclusion or submit an acceptable Proof of Claim.
    Please contact the Claims Administrator or Class Counsel if you disagree with any determinations made by the
    Claims Administrator regarding your Proof of Claim. If you are unsatisfied with the determinations, you may ask the
    Court, which retains jurisdiction over all Class Members and the claims-administration process, to decide the issue
    by submitting a written request.
    Defendants, their respective counsel, and all other Released Parties will have no responsibility or liability whatsoever
    for the investment of the Settlement Fund, the distribution of the Net Settlement Fund, the Plan of Allocation, or
    the payment of any claim. Plaintiffs and Class Counsel likewise will have no liability for their reasonable efforts to
    execute, administer, and distribute the Settlement.
    Distributions will be made to Authorized Claimants after all claims have been processed and after the Court has finally
    approved the Settlement. If any funds remain in the Net Settlement Fund by reason of uncashed distribution checks
    or otherwise, then, after the Claims Administrator has made reasonable and diligent efforts to have Settlement Class
    Members who are entitled to participate in the distribution of the Net Settlement Fund cash their distributions, any
    balance remaining in the Net Settlement Fund after at least three (3) months after the initial distribution of such funds
    will be used in the following fashion: (a) first, to pay any amounts mistakenly omitted from the initial disbursement;
    (b) second, to pay any additional settlement administration fees, costs, and expenses, including those of Class Counsel
    as may be approved by the Court; and (c) finally, to make a second distribution to claimants who cashed their checks
    from the initial distribution and who would receive at least $10.00, after payment of the estimated costs, expenses, or
    fees to be incurred in administering the Net Settlement Fund and in making this second distribution, if such second
    distribution is economically feasible.




X74016 v.09

                                                               16
                        Case 1:15-cv-07199-JMF Document 361-1 Filed 08/01/19 Page 25 of 43

                                            Fiat Chrysler Automobiles Securities Litigation Settlement
                                                 c/o Epiq Class Action & Claims Solutions, Inc.
                                                                  P.O. Box 5270
                                                            Portland, OR 97208-5270

                                                       Toll-Free Number: 1-877-568-3518
                                               Email: info@FiatChryslerSecuritiesLitigation.com
                                               Website: www.FiatChryslerSecuritiesLitigation.com


                                                         PROOF OF CLAIM AND RELEASE
TO BE ELIGIBLE TO RECEIVE A SHARE OF THE NET SETTLEMENT FUND IN CONNECTION WITH THE
PROPOSED SETTLEMENT, YOU MUST COMPLETE AND SIGN THIS PROOF OF CLAIM AND RELEASE FORM
(“CLAIM FORM”) AND MAIL IT BY PREPAID, FIRST-CLASS MAIL TO THE ABOVE ADDRESS, OR SUBMIT
IT ONLINE AT WWW.FIATCHRYSLERSECURITIESLITIGATION.COM, POSTMARKED (OR RECEIVED) NO
LATER THAN AUGUST 28, 2019.
FAILURE TO SUBMIT YOUR CLAIM FORM BY THE DATE SPECIFIED WILL SUBJECT YOUR CLAIM TO REJECTION
AND MAY PRECLUDE YOU FROM BEING ELIGIBLE TO RECOVER ANY MONEY IN CONNECTION WITH THE
PROPOSED SETTLEMENT.
DO NOT MAIL OR DELIVER YOUR CLAIM FORM TO THE COURT, THE PARTIES TO THE ACTION, OR THEIR
COUNSEL. SUBMIT YOUR CLAIM FORM ONLY TO THE CLAIMS ADMINISTRATOR AT THE ADDRESS SET
FORTH ABOVE OR ONLINE AT WWW.FIATCHRYSLERSECURITIESLITIGATION.COM.
TABLE OF CONTENTS                                                                                                                                           PAGE #
PART I – GENERAL INSTRUCTIONS.........................................................................................................................................1
PART II – CLAIMANT INFORMATION ....................................................................................................................................4
PART III - SCHEDULE OF TRANSACTIONS IN FIAT CHRYSLER ....................................................................................5
           AUTOMOBILES N.V. COMMON STOCK
PART IV – RELEASE OF CLAIMS AND SIGNATURE ...........................................................................................................6

PART I – GENERAL INSTRUCTIONS
        1.       It is important that you completely read and understand the Notice of (I) Pendency of Class Action and Proposed
Settlement; (II) Motion for an Award of Attorneys’ Fees and Reimbursement of Litigation Expenses; and (III) Settlement Fairness
Hearing (“Notice”) that accompanies this Claim Form, including the proposed Plan of Allocation set forth in the Notice (“Plan of
Allocation”). The Notice describes the proposed Settlement, how Class Members are affected by the Settlement, and the manner in
which the Net Settlement Fund will be distributed if the Settlement and Plan of Allocation are approved by the Court. The Notice
also contains the definitions of many of the defined terms (indicated by initial capital letters) used in this Claim Form. By signing
and submitting this Claim Form, you will be certifying that you have read and that you understand the Notice, including the terms
of the Releases described therein and provided for herein.
         2.     This Claim Form is directed to all persons and entities who purchased or otherwise acquired common stock of Fiat
Chrysler Automobiles N.V. (“FCA”), on a U.S. Exchange or in a transaction in the United States, between October 13, 2014 and
May 23, 2017, both dates inclusive (“Class Period”). Certain persons and entities are excluded from the Class by definition as set
forth in paragraph 12 of the Notice.
        3.       By submitting this Claim Form, you will be making a request to share in the proceeds of the Settlement described
in the Notice. IF YOU ARE NOT A CLASS MEMBER (see definition of Class contained in paragraph 12 of the Notice, which sets
forth who is included in and who is excluded from the Class), OR IF YOU SUBMITTED A REQUEST FOR EXCLUSION FROM
THE CLASS, DO NOT SUBMIT A CLAIM FORM. YOU MAY NOT, DIRECTLY OR INDIRECTLY, PARTICIPATE IN
THE SETTLEMENT. THUS, IF YOU ARE EXCLUDED FROM THE CLASS, ANY CLAIM FORM THAT YOU SUBMIT,
OR THAT MAY BE SUBMITTED ON YOUR BEHALF, WILL NOT BE ACCEPTED.
        4.      Submission of this Claim Form does not guarantee that you will share in the proceeds of the Settlement. The
distribution of the Net Settlement Fund will be governed by the Plan of Allocation set forth in the Notice, if it is approved
by the Court, or by such other plan of allocation as the Court approves.


     01-CA4178
     X7411 v.11                                                                    1
                       Case 1:15-cv-07199-JMF Document 361-1 Filed 08/01/19 Page 26 of 43

        5.       Use the Schedule of Transactions in Part III of this Claim Form to supply all required details of your transaction(s)
(including free transfers and deliveries) in and holdings of FCA common stock. On this schedule, please provide all of the requested
transaction information, whether such transactions resulted in a profit or a loss. Failure to report all transaction and holding
information during the requested time period may result in the rejection of your claim.
         6.       Please note: Only the publicly traded common stock of FCA purchased or otherwise acquired on a U.S. Exchange
or in a transaction in the United States during the Class Period (i.e., between October 13, 2014 and May 23, 2017, both dates
inclusive) is eligible under the Settlement. However, under the “90-day look-back period” (described in the Plan of Allocation set
forth in the Notice), your sales of FCA common stock during the period from May 24, 2017 through and including the close of
trading on August 21, 2017, will be used for purposes of calculating loss amounts under the Plan of Allocation. Therefore, in order
for the Claims Administrator to be able to balance your claim, the requested transaction information during the 90-day look-back
period must also be provided. Failure to report all transaction and holding information during the requested time period
may result in the rejection of your claim.
        7.      You are required to submit genuine and sufficient documentation for all of your transactions in and holdings of
FCA common stock set forth in the Schedule of Transactions in Part III of this Claim Form. The documentation submitted must
show that the claimed FCA common stock was purchased or otherwise acquired on a U.S. Exchange or in a transaction in the
United States. Documentation may consist of copies of brokerage confirmation slips or monthly brokerage account statements, or
an authorized statement from your broker containing the transactional and holding information found in a broker confirmation slip
or account statement. The Parties and the Claims Administrator do not independently have information about your investments
in FCA common stock. IF SUCH DOCUMENTS ARE NOT IN YOUR POSSESSION, PLEASE OBTAIN COPIES OF THE
DOCUMENTS OR EQUIVALENT DOCUMENTS FROM YOUR BROKER. FAILURE TO SUPPLY THIS DOCUMENTATION
MAY RESULT IN THE REJECTION OF YOUR CLAIM. DO NOT SEND ORIGINAL DOCUMENTS. Please keep a copy of
all documents that you send to the Claims Administrator. Also, do not highlight any portion of the Claim Form or any
supporting documents.
         8.      All joint beneficial owners each must sign this Claim Form and their names must appear as “Claimants” in Part II
of this Claim Form. The complete name(s) of the beneficial owner(s) must be entered. If you purchased or otherwise acquired FCA
common stock during the Class Period and held the shares in your name, you are the beneficial owner as well as the record owner.
If you purchased or otherwise acquired FCA common stock during the Class Period and the shares were registered in the name of
a third party, such as a nominee or brokerage firm, you are the beneficial owner of these shares, but the third party is the record
owner. The beneficial owner, not the record owner, must sign this Claim Form.
        9.      One Claim should be submitted for each separate legal entity. Separate Claim Forms should be submitted
for each separate legal entity (e.g., a claim from joint owners should not include separate transactions of just one of the joint
owners, and an individual should not combine his or her IRA transactions with transactions made solely in the individual’s name).
Conversely, a single Claim Form should be submitted on behalf of one legal entity including all transactions made by that entity
on one Claim Form, no matter how many separate accounts that entity has (e.g., a corporation with multiple brokerage accounts
should include all transactions made in all accounts on one Claim Form).
        10.     Agents, executors, administrators, guardians, and trustees must complete and sign the Claim Form on behalf of
persons represented by them, and they must:

                 (a)    expressly state the capacity in which they are acting;

                 (b) 	identify the name, account number, last four digits of the Social Security Number (or taxpayer identification
                       number), address, and telephone number of the beneficial owner of (or other person or entity on whose behalf
                       they are acting with respect to) the FCA common stock; and

                 (c) 	furnish herewith evidence of their authority to bind to the Claim Form the person or entity on whose behalf
                       they are acting. (Authority to complete and sign a Claim Form cannot be established by stockbrokers
                       demonstrating only that they have discretionary authority to trade securities in another person’s accounts.)
          11.    By submitting a signed Claim Form, you will be swearing that you:

                 (a) own(ed) the FCA common stock you have listed in the Claim Form; or

                 (b) are expressly authorized to act on behalf of the owner thereof.
       12.      By submitting a signed Claim Form, you will be swearing to the truth of the statements contained therein and the
genuineness of the documents attached thereto, subject to penalties of perjury under the laws of the United States of America. The
making of false statements, or the submission of forged or fraudulent documentation, will result in the rejection of your claim and
may subject you to civil liability or criminal prosecution.


    02-CA4178
    X7412 v.11                                                     2
                   Case 1:15-cv-07199-JMF Document 361-1 Filed 08/01/19 Page 27 of 43

        13.      If the Court approves the Settlement, payments to eligible Authorized Claimants pursuant to the Plan of Allocation
(or such other plan of allocation as the Court approves) will be made after any appeals are resolved, and after the completion of all
claims processing. The claims process will take substantial time to complete fully and fairly. Please be patient.
         14.      PLEASE NOTE: As set forth in the Plan of Allocation, each Authorized Claimant shall receive his, her, or its pro
rata share of the Net Settlement Fund. If the prorated payment to any Authorized Claimant calculates to less than $10.00, it will not
be included in the calculation and no distribution will be made to that Authorized Claimant.
        15.     If you have questions concerning the Claim Form, or need additional copies of the Claim Form or the Notice,
you may contact the Claims Administrator, Epiq Class Action & Claims Solutions, Inc., at the above address, by email at
info@FiatChryslerSecuritiesLitigation.com, or by toll-free phone at 1-877-568-3518, or you can visit the website maintained
by the Claims Administrator, www.FiatChryslerSecuritiesLitigation.com, where copies of the Claim Form and Notice are
available for downloading.
         16.    NOTICE REGARDING ELECTRONIC FILES: Certain claimants with large numbers of transactions may request,
or may be requested, to submit information regarding their transactions in electronic files. To obtain the mandatory electronic
filing requirements and file layout, you may visit the website for the Settlement, www.FiatChryslerSecuritiesLitigation.com, or you
may email the Claims Administrator’s electronic filing department at info@FiatChryslerSecuritiesLitigation.com. Any file that is
not in accordance with the required electronic filing format will be subject to rejection. Only one claim should be submitted
for each separate legal entity (see paragraph 9 above) and the complete name of the beneficial owner of the securities must be
entered where called for (see paragraph 8 above). No electronic files will be considered to have been properly submitted unless
the Claims Administrator issues an email to that effect. Do not assume that your file has been received until you receive this
email. If you do not receive such an email within 10 days of your submission, you should contact the Claims Administrator’s
electronic filing department at info@FiatChryslerSecuritiesLitigation.com to inquire about your file and confirm it was
received.
IMPORTANT PLEASE NOTE: YOUR CLAIM IS NOT DEEMED FILED UNTIL YOU RECEIVE AN
ACKNOWLEDGMENT POSTCARD. THE CLAIMS ADMINISTRATOR WILL ACKNOWLEDGE RECEIPT
OF YOUR CLAIM FORM BY MAIL WITHIN 60 DAYS. IF YOU DO NOT RECEIVE AN ACKNOWLEDGMENT
POSTCARD WITHIN 60 DAYS, CALL THE CLAIMS ADMINISTRATOR TOLL-FREE AT 1-877-568-3518.




    03-CA4178
    X7413 v.11                                                   3
                        Case 1:15-cv-07199-JMF Document 361-1 Filed 08/01/19 Page 28 of 43

                                                PART II – CLAIMANT IDENTIFICATION
Please complete this PART II in its entirety. The Claims Administrator will use this information for all communications
regarding this Claim Form. If this information changes, you MUST notify the Claims Administrator in writing at the
address above.

Beneficial Owner’s First Name                           MI       Beneficial Owner’s Last Name


Co-Beneficial Owner’s First Name                        MI       Co-Beneficial Owner’s Last Name


Entity Name (if Beneficial Owner is not an individual)


Representative or Custodian Name (if different from Beneficial Owner(s) listed above)


Address 1 (street name and number)


Address 2 (apartment, unit or box number)


City                                                                                                State         ZIP Code


Country


Last four digits of Social Security Number or Taxpayer Identification Number


Telephone Number (home)                                                         Telephone Number (work)
                    –           –                                                            –                –
Email address (Email address is not required, but if you provide it you authorize the Claims Administrator to use it in providing you with
information relevant to this claim.)


Account Number (where securities were traded)1:


Claimant Account Type (check appropriate box)
       Individual (includes joint owner accounts)                      Pension Plan                           Trust
       Corporation                                                     Estate
       IRA/401K                                                        Other                                                  (please specify)
                                                1




1
 If the account number is unknown, you may leave blank. If filing for more than one account for the same legal entity you may write “multiple.” Please see
paragraph 9 of the General Instructions above for more information on when to file separate Claim Forms for multiple accounts.


       04-CA4178
       X7414 v.11                                                           4
                    Case 1:15-cv-07199-JMF Document 361-1 Filed 08/01/19 Page 29 of 43
    PART III – SCHEDULE OF TRANSACTIONS IN FIAT CHRYSLER AUTOMOBILES N.V. COMMON STOCK
Complete this Part III if and only if you purchased or otherwise acquired FCA common stock on a U.S. Exchange or in a transaction
in the United States during the period between October 13, 2014 and May 23, 2017, both dates inclusive. Please be sure to include
proper documentation with your Claim Form as described in detail in Part I–General Instructions, paragraph 7, above. Do not
include information regarding securities other than FCA common stock. Please Note: Only FCA common stock purchased or
otherwise acquired on a U.S. Exchange or in a transaction in the United States are eligible under this Settlement. However,
all purchases/acquisitions and sales of FCA common stock must be identified below for purposes of validating your claim.

 1. HOLDINGS AS OF OCTOBER 13, 2014–State the total number of shares of FCA common stock held as of the opening of
 trading on October 13, 2014. (Must be documented.) If none, write “zero” or “0.”

                                •
 2. PURCHASES/ACQUISITIONS FROM OCTOBER 13, 2014 THROUGH AUGUST 21, 2017, BOTH DATES
 INCLUSIVE–Separately list each and every purchase/acquisition (including free receipts) of FCA common stock from
 after the opening of trading on October 13, 2014, through and including the close of trading on August 21, 2017. (Must be
 documented.) (Please note, purchases during the 90-day period from May 24, 2017 through August 21, 2017 will be used to
 balance your claim only.)
                                                                                                                           Purchased
                                                                                                                               on a
                                                                                                                               U.S.
                                                                                                                            Exchange
                                                                                                                                or
                                                                                                                               in a
                                                                                                                           Transaction
    Date of Purchase/                                                                        ­­
                                                                                                ­Total Purchase/              in the
        Acquisition                                                                          Acquisition Price               United
  (List Chronologically)        Number of Shares        Purchase/Acquisition          (excluding taxes, commissions,          States
    (Month/Day/Year)           Purchased/Acquired         Price per Share                           and fees)                 (Y/N)

                                                                    ●                                         ●

                                                                    ●                                         ●

                                                                    ●                                         ●

                                                                    ●                                         ●
 3. SALES FROM OCTOBER 13, 2014 THROUGH AUGUST 21, 2017, BOTH DATES INCLUSIVE–                                      IF NONE,
 Separately list each and every sale/disposition (including free deliveries) of FCA common stock from after       CHECK HERE
 the opening of trading on October 13, 2014, through and including the close of trading on August 21, 2017.
 (Must be documented.)

           Date of Sale                                                                                 ­Total Sale
                                                                                                        ­­

      (List Chronologically)         Number of Shares                     Sale                (excluding taxes, commissions,
        (Month/Day/Year)                  Sold                      Price per Share                       and fees)

                                                                            ●                                          ●

                                                                            ●                                          ●

                                                                            ●                                          ●

                                                                            ●                                          ●
 4. HOLDINGS AS OF AUGUST 21, 2017–State the total number of shares of FCA common stock held as of the close of trading
 on August 21, 2017. (Must be documented.) If none, write “zero” or “0.”

                                •


    05-CA4178
    X7415 v.11                                                  5
                    Case 1:15-cv-07199-JMF Document 361-1 Filed 08/01/19 Page 30 of 43


IF YOU REQUIRE ADDITIONAL SPACE FOR THE SCHEDULE ABOVE, ATTACH EXTRA SCHEDULES IN THE
SAME FORMAT. PRINT THE BENEFICIAL OWNER’S FULL NAME AND LAST FOUR DIGITS OF SOCIAL
SECURITY/TAXPAYER IDENTIFICATION NUMBER ON EACH ADDITIONAL PAGE. IF YOU DO ATTACH
EXTRA SCHEDULES, CHECK THIS BOX

                                     PART IV-RELEASE OF CLAIMS AND SIGNATURE
                 YOU MUST ALSO READ THE RELEASE AND CERTIFICATION BELOW AND SIGN
                                  ON PAGE 7 OF THIS CLAIM FORM.
I (we) hereby acknowledge that, pursuant to the terms set forth in the Stipulation, without further action by anyone, upon the Effective
Date of the Settlement, I (we), on behalf of myself (ourselves) and my (our) heirs, executors, administrators, predecessors, successors,
and assigns, in their capacities as such, and on behalf of any other person or entity legally entitled to bring Released Plaintiffs’ Claims
on behalf of any Class member, shall be deemed to have, and by operation of law and of the Judgment shall have, fully, finally, and
forever compromised, settled, released, resolved, relinquished, waived, and discharged each and every Released Plaintiffs’ Claim
(including Unknown Claims) against the Defendants’ Releasees, and shall forever be barred and enjoined from commencing, instituting,
maintaining, prosecuting or continuing to prosecute any or all of the Released Plaintiffs’ Claims against any of the Defendants’ Releasees,
in this Action or in any other proceeding. This Release shall not apply to any Excluded Plaintiffs’ Claims.
                                                          CERTIFICATION
By signing and submitting this Claim Form, the claimant(s) or the person(s) who represent(s) the claimant(s) agree(s) to the release
above and certifies (certify) as follows:

       1.        that I (we) have read and understand the contents of the Notice and this Claim Form, including the Releases
provided for in the Settlement and the terms of the Plan of Allocation;

        2.        that the claimant(s) is a (are) Class Member(s), as defined in the Notice, and is (are) not excluded by definition from
the Class as set forth in the Notice;

          3.     that the claimant has not submitted a request for exclusion from the Class;

        4.       that I (we) own(ed) the FCA common stock identified in the Claim Form and have not assigned the claim against
Defendants or any of the other Defendants’ Releasees to another, or that, in signing and submitting this Claim Form, I (we) have
the authority to act on behalf of the owner(s) thereof;

      5.      that the claimant(s) has (have) not submitted any other claim covering the same purchases/acquisitions of FCA
common stock and knows (know) of no other person having done so on the claimant’s (claimants’) behalf;

       6.       that the claimant(s) submit(s) to the jurisdiction of the Court with respect to claimant’s (claimants’) claim and for
purposes of enforcing the Releases set forth herein;

       7.     that I (we) agree to furnish such additional information with respect to this Claim Form as Class Counsel, the
Claims Administrator, or the Court may require;

        8.       that the claimant(s) waive(s) the right to trial by jury, to the extent it exists, agree(s) to the determination by the
Court of the validity or amount of this Claim and waives any right of appeal or review with respect to such determination;

        9.       that I (we) acknowledge that the claimant(s) will be bound by and subject to the terms of any judgment(s) that may
be entered in the Action; and

         10.     that the claimant(s) is (are) NOT subject to backup withholding under the provisions of Section 3406(a)(1)(C) of the
Internal Revenue Code because (a) the claimant(s) is (are) exempt from backup withholding or (b) the claimant(s) has (have) not been
notified by the IRS that he/she/it is subject to backup withholding as a result of a failure to report all interest or dividends or (c) the
IRS has notified the claimant(s) that he/she/it is no longer subject to backup withholding. If the IRS has notified the claimant(s)
that he/she/it is subject to backup withholding, please strike out the language in the preceding sentence indicating that the
claim is not subject to backup withholding in the certification above.




    06-CA4178
    X7416 v.11                                                      6
                     Case 1:15-cv-07199-JMF Document 361-1 Filed 08/01/19 Page 31 of 43

UNDER THE PENALTIES OF PERJURY, I (WE) CERTIFY THAT ALL OF THE INFORMATION PROVIDED BY ME
(US) ON THIS CLAIM FORM IS TRUE, CORRECT, AND COMPLETE, AND THAT THE DOCUMENTS SUBMITTED
HEREWITH ARE TRUE AND CORRECT COPIES OF WHAT THEY PURPORT TO BE.

                                                                                           Date            –           –
Signature of Claimant
                                                                                                   MM           DD          YY

  Print claimant name
                  here

    Signature of Joint                                                                     Date            –           –
     Claimant, if any                                                                              MM           DD          YY

  Print Name of Joint
     Claimant, if any

If the claimant is other than an individual, or is not the person completing this form, the following also must be provided:
  Signature of person                                                                      Date            –           –
  signing on behalf of
             claimant                                                                              MM           DD          YY
 Print name of person
  signing on behalf of
         claimant here

Capacity of person signing on behalf of claimant, if other than an individual, e.g., executor, president, trustee, custodian, etc. (Must provide
evidence of authority to act on behalf of claimant–see paragraph 10 on page 2 of this Claim Form.)




    07-CA4178
    X7417 v.11                                                          7
                      Case 1:15-cv-07199-JMF Document 361-1 Filed 08/01/19 Page 32 of 43

                                                      REMINDER CHECKLIST
1.         Sign the above release and certification. If this Claim Form is being made on behalf of joint claimants, then both must sign.
2.         Attach only copies of acceptable supporting documentation as these documents will not be returned to you.
3.         Do not highlight any portion of the Claim Form or any supporting documents.
4.         Keep copies of the completed Claim Form and documentation for your own records.
5.	The Claims Administrator will acknowledge receipt of your Claim Form by mail, within 60 days. Your claim is not deemed
    filed until you receive an acknowledgment postcard. If you do not receive an acknowledgment postcard within 60 days,
    please call the Claims Administrator toll-free at 1-877-568-3518.
6.	If your address changes in the future, or if this Claim Form was sent to an old or incorrect address, you must send the
    Claims Administrator written notification of your new address. If you change your name, inform the Claims Administrator.
7.	If you have any questions or concerns regarding your claim, please contact the Claims Administrator at the address
    below, by email at info@FiatChryslerSecuritiesLitigation.com, or by toll-free phone at 1-877-568-3518 or you may visit
    www.FiatChryslerSecuritiesLitigation.com. DO NOT call the Court, Defendants, or Defendants’ Counsel with questions
    regarding your claim.
THIS CLAIM FORM MUST BE MAILED TO THE CLAIMS ADMINISTRATOR BY FIRST-CLASS MAIL, OR SUBMITTED
ONLINE AT WWW.FIATCHRYSLERSECURITITESLITIGATION.COM, POSTMARKED (OR RECEIVED) NO LATER
THAN AUGUST 28, 2019. IF MAILED, THE CLAIM FORM SHOULD BE ADDRESSED AS FOLLOWS:
                                       Fiat Chrysler Automobiles Securities Litigation Settlement
                                             c/o Epiq Class Action & Claims Solutions, Inc.
                                                             P.O. Box 5270
                                                       Portland, OR 97208-5270
        If mailed, a Claim Form received by the Claims Administrator shall be deemed to have been submitted when posted, if a
postmark date on or before August 28, 2019, is indicated on the envelope and it is mailed First Class, and addressed in accordance
with the above instructions. In all other cases, a Claim Form shall be deemed to have been submitted when actually received by the
Claims Administrator.
        You should be aware that it will take a significant amount of time to fully process all of the Claim Forms. Please be patient
and notify the Claims Administrator of any change of address.




     08-CA4178
     X7418 v.11                                                     8
Case 1:15-cv-07199-JMF Document 361-1 Filed 08/01/19 Page 33 of 43




  EXHIBIT B
              Case 1:15-cv-07199-JMF Document 361-1 Filed 08/01/19 Page 34 of 43


Fiat Chrysler Automobiles Securities Litigation              Website:      www.FiatChryslerSecuritiesLitigation.com
c/o Epiq Class Action & Claims Solutions, Inc.               Email:        info@FiatChryslerSecuritiesLitigation.com
P.O. Box 5270                                                Phone:        1-877-568-3518
Portland, OR 97208-5270


                          NOTICE TO BROKERS, BANKS, AND OTHER NOMINEES

                                     TIME-SENSITIVE, COURT-ORDERED
                                     ACTION REQUIRED ON YOUR PART

                                 Pirnik et al. v. Fiat Chrysler Automobiles N.V., et al.
                                              Case No. 15-cv-07199-JMF

        A proposed settlement of the above-noted securities class action has been reached. Enclosed is the Notice of
the proposed settlement and Proof of Claim and Release Form (the “Notice Packet”) that the Court has ordered be
timely sent to potential Class Members.

        The Class consists of all persons or entities who purchased or otherwise acquired publicly traded Fiat
Chrysler Automobiles (“FCA”) common stock between October 13, 2014 and May 23, 2017, both dates inclusive
(the “Class Period”), and were damaged thereby. The CUSIP for FCA common stock was N31738102.

        If you are a broker or other nominee who purchased or otherwise acquired FCA common stock during the
period between October 13, 2014 and May 23, 2017, both dates inclusive, for the beneficial interest of a person or entity
other than yourself, WITHIN SEVEN (7) CALENDAR DAYS OF YOUR RECEIPT OF THE ENCLOSED
NOTICE PACKET, you must either:

       (a) provide the Claims Administrator, Epiq, with a list of the names and last known addresses of all such
           beneficial owners described above; or

       (b) request from the Claims Administrator sufficient copies of the enclosed Notice Packet to forward to all such
           beneficial owners and, within seven (7) calendar days of receipt of those copies, forward the Notice Packet
           to all such beneficial owners.

PLEASE NOTE: These documents contain deadlines that could impact your customers’ rights.

        If you are providing a list of names and addresses to the Claims Administrator, please do the
following:

       (a) Compile a list of names and last known addresses of the beneficial owners described above.

       (b) Prepare the list in Microsoft Excel format following the “Electronic Name and Address File Layout” set
           forth on page 2 below. A preformatted spreadsheet can also be found on the “Nominees” page of the website,
           www.FiatChryslerSecuritiesLitigation.com.

       (c) Then you must do one of the following:

                   1. Burn the Microsoft Excel file(s) to a CD or DVD and mail the CD or DVD to the following
                      address:

                                    Fiat Chrysler Automobiles Securities Litigation
                                    c/o Epiq Class Action & Claims Solutions, Inc.
                                    P.O. Box 5270
                                    Portland, OR 97208-5270

                   2. Email the spreadsheet to info@FiatChryslerSecuritiesLitigation.com; or

                   3. Upload   the    spreadsheet     to    the         “Nominees”         page   of    the     website,
                      www.FiatChryslerSecuritiesLitigation.com.


                                     For Questions, Please Call 1-877-568-3518
                                                         1
X7431 v.03
                 Case 1:15-cv-07199-JMF Document 361-1 Filed 08/01/19 Page 35 of 43


        If you are going to forward the Notice Packet to the beneficial owners, request the needed number
of copies of the Notice Packet via email to info@FiatChryslerSecuritiesLitigation.com. You must mail the Notice
Packets to the beneficial owners within seven (7) calendar days of your receipt of the Notice Packets.

                                                         Expense Reimbursement

        Reasonable expenses are eligible for reimbursement (including postage and costs to compile names and
addresses), provided an invoice documenting the expenses is timely submitted to the Claims Administrator. Please
submit your invoice within one month of completing the mailing or providing your file.
                                              Electronic Name and Address File Layout

                Column                       Description          Length                               Notes
                   A         Account #                              15                    Unique identifier for each record
                   B         Beneficial owner’s first name          25
                   C         Beneficial owner’s middle name         15
                   D         Beneficial owner’s last name           30
                   E         Joint beneficial owner’s first name    25
                   F         Joint beneficial owner’s middle name   15
                   G         Joint beneficial owner’s last name     30
                   H         Representative or contact name         60                    Businesses, trusts, IRAs, and
                   I         Representative or contact name         45                    other types of accounts
                   J         Address 1                              35
                   K         Address 2                              25
                   L         City                                   25
                  M          U.S. state or Canadian province         2                    U.S. and Canada addresses only1
                   N         ZIP Code                               10
                   O         Country (other than U.S.)              15

                               For further details, please refer to page 12 of the enclosed Notice.

      If you have any questions, you may contact the Claims Administrator at 1-877-568-3518 or by email at
info@FiatChryslerSecuritiesLitigation.com. Thank you for your cooperation.
*




1
    For countries other than the U.S. and Canada, place any territorial subdivision in “Address 2” field.

                                              For Questions, Please Call 1-877-568-3518
                                                                  2
X7432 v.03
Case 1:15-cv-07199-JMF Document 361-1 Filed 08/01/19 Page 36 of 43




  EXHIBIT C
Case 1:15-cv-07199-JMF Document 361-1 Filed 08/01/19 Page 37 of 43
INVESTOR'S BUSINESS DAILY                                                                     MUTUALDocument
                                                                                Case 1:15-cv-07199-JMF FUND PERFORMANCE
                                                                                                             361-1 Filed 08/01/19 Page 38 of 43                                                                                                                                                              WEEK OF MAY 6, 2019                           A15
36 Mos Fund     2019 12 Wk 5 Yr Net NAV 36 Mos Fund            2019 12 Wk 5 Yr Net NAV 36 Mos Fund          2019 12 Wk 5 Yr Net NAV 36 Mos Fund           2019 12 Wk 5 Yr Net NAV 36 Mos Fund          2019 12 Wk 5 Yr Net NAV 36 Mos Fund           2019 12 Wk 5 Yr Net NAV 36 Mos Fund           2019 12 Wk 5 Yr Net NAV 36 Mos Fund           2019 12 Wk 5 Yr Net NAV
Performance      % % After Asset Chg Performance                % % After Asset Chg Performance              % % After Asset Chg Performance               % % After Asset Chg Performance              % % After Asset Chg Performance               % % After Asset Chg Performance               % % After Asset Chg Performance               % % After Asset Chg
Rating          Chg Chg Tax%Value       Rating                 Chg Chg Tax%Value       Rating               Chg Chg Tax%Value       Rating                Chg Chg Tax%Value       Rating               Chg Chg Tax%Value       Rating                Chg Chg Tax%Value       Rating                Chg Chg Tax%Value       Rating                Chg Chg Tax%Value
A LarCapCore +19 + 9 +55 16.88n +.18          A LargeGr          +23+ 11 +81 44.66n +.61      $ 1.6 bil 855–828–9909                     A+ EqGrowthZ +22+ 12 +88 13.72n +.17             $ 57.5 bil 800–342–5236                    A+ GrowOpp         +28+ 13 +88 46.71n +.59    A– EqtyInstl       +20+ 10 +53 27.99n +.34       $ 10.8 bil 800–321–6064
A SmCapGr          +24 + 9 +39 18.81n +.33    A LgCapGrIII       +23+ 11 +64 20.08n +.28    A EmeraldGrA +27+ 10 +70 26.42 +.52          A+ EquityGr        +21+ 12 +81 12.06 +.15     E GlobalBdC        + 3 + 0 +1 11.49n –.01     A MidCap           +25+ 11 +65 36.72n +.39       Loomis Syls                                A– Nationwide +17 + 8 +51 21.78 +.00
A+ Technology +31+ 15+173 33.63n +.50         A– LgCapIdxZ       +18 + 9 +64 51.50n +.49                                                 A– FinanclSvcs r +19 + 9 +49 10.19n +.08         Franklin Temp                                 Hartford Y                                    $ 28.9 bil 800–633–3330                    A– S&P500Idx +17 + 8 +57 15.17 +.00
   BlackRock K                                A– LrgCapCore +19+ 10 +62 14.72n +.16                       —F—                            A+ FocusedStk r +21+ 11 +73 25.19n +.32          $ 180 bil 800–342–5236                        $ 68.0 bil 860–547–5000                    A+ SmCapGrInst +20 + 8 +65 27.41n +.48           Nationwide Funds Instl
   $ 33.4 bil 212–810–5596                    A– LrgEnCore       +16 + 7 +61 24.43n +.23       FAM Funds                                    Freedom         +12 + 6 .. 17.61n +.12     A+ DynTchClR6 +26+ 11+128 85.65n +.00         A– CapApprecY +21+ 11 +42 43.37n +.41            Lord Abbett A                                 $ 5.1 bil 800–321–6064
A– S&P500Ind +18 + 9 +67 349.94n +3.4         A SelLgGrZ         +29+ 12 +64 16.57n +.28       $ 1.6 bil 800–721–5391                       Freedom2025 +11 + 5 .. 14.10n +.09         E GlobBond         + 3 + 0 +2 11.46n +.00     A– CorepEq         +19 + 9 +76 32.21n +.29       $ 126 bil 888–522–2388                     A Growth           +19 + 9 +60 9.77n +.00
   Blackrock R                                   Columbia Funds                             A EquityInc        +21+ 11 +71 36.07n +.29      Freedom2025 +11 + 5 .. 14.11n +.09         A GrthOppR6 +23+ 10 +79 42.78n +.00           A+ GrowOppor +28+ 13 +89 47.55n +.60          A+ GrowthLdrs +26+ 13 +78 28.94 +.49          A– S&P500Idx +17 + 8 +59 15.32n +.00
   $ 89.8 bil 212–810–5596                       $ 37.7 bil 800–345–6611                       Federated A                                  Freedom2030 +13 + 6 .. 17.60n +.13         A GrthR6           +19 + 8 +80 107.26n +.00   A MidCap           +25+ 11 +66 37.11n +.40    A– GrowthOpp +26+ 11 +53 23.30 +.28              Nationwide Funds Service
A– AdvCapCore +19 + 9 +51 15.06n +.16         A AcornIns         +23+ 10 +34 15.91n +.24       $ 82.9 bil 800–245–5051                      Freedom2040 +15 + 7 .. 10.39n +.09         A GrwthA           +19 + 8 +78 107.10 +.00    A– SmlCapGr        +27+ 12 +52 52.84n +1.1    E ShrtDurInco + 3 + 1 +3 4.19 +.00               $ 8.6 bil 800–321–6064
A+ CapAppR         +22+ 11 +75 23.07n +.38    A– ConvSecs        +16 + 6 +37 21.66n +.22    A KaufmanLrg +24+ 13 +80 26.29 +.28             Freedom2040 +15 + 7 .. 10.41n +.10         A+ SmCpGrR6 +25 + 8 +56 23.68n +.00              Hennessy Funds                                Lord Abbett C                              A– S&P500Ins +17 + 8 +58 15.28n +.00
D– Glob Alloc p + 8 + 3 +10 17.80n +.00       A+ SelCom&Inf +32+ 14+131 84.88n +.47         A+ Kaufmann +23+ 11 +69 6.20 +.08               FreedomK6 +10 + 5 .. 16.08n +.09           D– TempGlb         + 4 + 0 +4 11.41n –.01        $ 9.1 bil 800–966–4354                        $ 104 bil 888–522–2388                     A– S&P500Svc +17 + 8 +57 15.19n +.00
A+ LarCapFoc +23+ 12 +76 10.97n +.19          A+ SelGlob         +33+ 15+134 43.23n +.25    A+ KaufSmlCap +27+ 14+105 41.47 +.74                                                                                                     A– JapanInst       +12 + 9 +89 37.38n +.49    A+ DvlpGrwth +32+ 13 +48 16.03n +.33             Natixis Funds
   BlackRock S                                A+ SeligCom        +32+ 14+131 84.47n +.48    A MDTMdGrStr +24 + 9 +53 41.50 +.31
                                                                                                                                         A+ GrowthCo        +24+ 12+104 19.89n +.28
                                                                                                                                         A+ GrowthOpp +27+ 13+114 82.64 +1.2
                                                                                                                                                                                             —G—H—I—                                    Hirtle Callaghan                           A– GrowthOpp +25+ 11 +44 16.87n +.19             $ 62.4 bil 617–449–2100
   $ 2.2 bil 212–810–5596                                                                      Federated B                               A+ GrwDiscovy +21+ 12 +90 37.70n +.46            Gabelli AAA                                   $ 3.0 bil 877–435–8105                     E ShrtDurInc + 2 + 1 +1 4.21n +.00            A GrowthY          +23+ 12+102 17.54n +.24
A+ LrgCapFocGr +23+ 12 +80 13.38n +.24                 —D—E—                                   $ 25.0 bil 800–245–5051                   A+ GrwDiscovyK +21+ 12 +91 37.73n +.46           $ 12.6 bil 800–422–3554                    A HCGrowEqStr +21+ 10 +84 24.61n +.27            Lord Abbett F                              A USMltCapEqA +22+ 11 +72 36.84 +.54
   BlackRock Svc                                 DealwareInv                                A+ Kaufmann +22+ 11 +66 4.96n +.06           A– Independnc +20+ 10 +42 36.91n +.37         A Growth           +22+ 11 +82 66.42n +.90       Invesco Funds                                 $ 94.0 bil 888–522–2388                    A USMltCapEqC +22+ 11 +61 23.85n +.35
   $ 30.0 bil 212–810–5596                       $ 5.8 bil 877–693–3546                     A+ KaufSmlCap +27+ 13+102 35.27n +.62        A– IndependncK +20+ 10 +42 36.93n +.38           GE Elfun S&S                                  $ 31.0 bil 800–959–4246                    A+ DvlpGrwth +33+ 13 +59 25.63n +.53          A USMltCapEqY +22+ 11 +76 43.40n +.63
A SmCapGr          +24 + 9 +35 15.34n +.26    A– SelectGrow +22+ 10 +31 20.83n +.28            Federated C                                                                                $ 11.9 bil 800–242–0134                    A– SmlCapGr        +22 + 7 +51 39.86n +.67    E ShrtDurInc + 2 + 1 +3 4.18n +.00               Neubg Brm
                                                                                                                                         A Leisure r        +21+ 13 +65 15.67n +.21
   Blackrock Funds                               Delaware A                                    $ 42.6 bil 800–245–5051                                                                 A– S&SUSEqt        +18 + 9 +51 54.42n +.60    A+ TechFndIns +24+ 14 +85 49.93n +.77            Lord Abbett I                                 $ 49.1 bil 800–223–6448
                                                                                                                                         A– LgCorEnhIdx +16 + 8 +59 15.31n +.15
   $ 138 bil 212–810–5596                        $ 21.2 bil 877–693–3546                    A KaufmanLrg +24+ 13 +73 23.86n +.26                                                       A Trusts           +19+ 10 +65 59.73n +.72       Invesco Funds A                               $ 86.5 bil 888–522–2388                    A– Intrinsic       +25 + 7 +39 16.09 +.20
                                                                                                                                         A LgGrwEnhIdx +19 + 9 +74 20.13n +.21
A+ Oppertunity +30+ 15+158 26.32n +.39        A– SelectGrow +23+ 10 +42 34.34 +.46          A+ KaufmnC         +22+ 11 +66 4.95n +.06                                                     Glenmede Funds                                $ 129 bil 800–959–4246                     A+ DvlpGrwth +33+ 13 +61 29.21n +.60          A MultiCap         +17 + 8 +56 18.70 +.18
                                                                                                                                         C LowPriStkK +13 + 5 +32 49.02n +.41
E StratIncOpp + 2 + 1 +2 9.78n +.01           A SMIDCapGrow +31+ 10 +81 25.05 +.23          A+ KaufSmlCapC +27+ 13+103 35.29n +.63                                                        $ 5.1 bil 800–966–3200                     A– S&P500 IdxA +18 + 9 +65 31.63 +.30         A– GrowthOpp +26+ 11 +56 26.72n +.31          A– MultiCpOppC +17 + 8 +52 18.69n +.18
                                                                                                                                         C LowPrStk         +13 + 5 +32 49.05n +.40
E StratIncOpp + 2 + 1 +6 9.79n +.01           A+ SmlCpGrow +22 + 8 +46 15.28n +.26          A MDTMdGrStr +23 + 8 +43 27.42n +.20                                                       A– StrategicEq +18 + 8 +63 26.10n +.13        A– Sml Cap Gr +22 + 7 +51 37.74 +.64          E ShrtDurInc + 2 + 1 +3 4.18n +.00            A NuberMidFd +24 + 8 +61 15.46n +.19
                                                                                                                                         A+ NasdaqIndex r +24+ 12+103 106.34n +1.7
E StrtIncOppA + 2 + 1 +5 9.79 +.02            A– USGrowth        +18 + 9 +51 21.51 +.24        Federated Funds                                                                            GMO Trust VI                               A SmlCap           +25 + 9 +46 9.63 +.17         Lord Abbett P                              A+ ResponsC        +13 + 5+215 37.05n +.06
                                                                                                                                         A NewInsight +20+ 10 +65 31.73 +.37
   BNY Mellon                                    Delaware C                                    $ 48.8 bil 800–245–5051                                                                    $ 12.9 bil 617–330–7500                    A+ TechFndA        +24+ 14 +83 50.17 +.77        $ 22.2 bil 888–522–2388                    A+ SocResponsA +14 + 5+210 37.19 +.06
                                                                                                                                         A NewInsight +20+ 10 +62 30.48 +.35
   $ 13.1 bil 212–495–1784                       $ 8.4 bil 877–693–3546                     A KaufmanLrgR +24+ 13 +76 24.92n +.26                                                      A Quality          +16 + 8 +65 23.63n +.12       Invesco Funds C                            A+ DvlpGrwth +32+ 13 +57 23.39n +.48          A+ SocRespR3 +14 + 5+213 37.24n +.06
                                                                                                                                         A OppsGrowth +27+ 13 +78 91.05n +1.4
A– SmlCapStrM +22 + 9 +45 18.19n +.28         A LrgCpGrow +21+ 10 +68 14.36n +.16           A+ KaufmannR +23+ 11 +79 6.22n +.09                                                           GoldmnSachs A                                 $ 119 bil 800–959–4246                        Lord Abbett R3                                Neubg Brm Adv
                                                                                                                                         A+ OTC             +25+ 14+112 12.47n +.19
   Bridgeway Funds                            A SMIDCapGrow +31+ 10 +64 10.77n +.10         A+ KaufSmlCapR +27+ 14+111 41.68n +.74                                                        $ 39.2 bil 800–292–4726                    A– SmallDi         +25 + 9 +32 6.72n +.12        $ 20.2 bil 888–522–2388                       $ 11.8 bil 800–223–6448
                                                                                                                                         A+ OTCK            +25+ 14+112 12.66n +.19
   $ 1.4 bil 800–531–4066                        Delaware Instl                             A– MaxCapIdx +18 + 9 +44 9.83n +.09                                                        A CapitalGr        +20+ 10 +63 22.78 +.26     A– SmlCapGr        +21 + 7 +40 24.20n +.41    A+ DvlpGrwth +32+ 13 +55 23.45n +.48          A– Genesis         +23+ 11 +42 58.72n +.72
                                                                                                                                         C+ Puritan         +12 + 6 +39 21.97n +.18
                                                 $ 7.7 bil 877–693–3546                        Federated Instl                                                                         A– GrowthOpp +24+ 11 +40 17.73 +.20           A+ TechFndC        +24+ 14 +74 39.60n +.61                                                     Neubg Brm Instl
A– BluChp35Idx +19+ 11 +65 15.01n +.15
   Brown Advisory                             A+ LrgCpGrow +22+ 10 +80 19.05n +.22             $ 42.4 bil 800–245–5051
                                                                                                                                         C+ PuritanK        +13 + 7 +39 21.96n +.19
                                                                                                                                                                                       A StratGr          +22+ 11 +61 9.24 +.12         Invesco Funds P
                                                                                                                                                                                                                                                                                       —M—N—O—                                      $ 18.3 bil 800–223–6448
                                                                                                                                         A– SaiUS           +18 + 9 .. 15.82n +.15                                                                                                    Madison Funds
   $ 7.6 bil 410–537–5400                     A SelectGrow +23+ 10 +44 38.48n +.53          A KaufmanLrg +25+ 13 +82 27.05n +.29                                                       A StrucLgGr        +20+ 10 +79 31.28 +.40        $ 1.8 bil 800–959–4246                                                                   A MidGrwth         +24 + 8 +61 15.44n +.19
                                                                                                                                         A+ SelectTech r +29+ 17+118 17.27n +.18                                                                                                      $ 2.2 bil 800–877–6089
A FlexEqtInst +21+ 11 +73 23.10n +.20         A– USGrowth        +18 + 9 +53 24.03n +.27    A+ KaufSmlCap +27+ 14 .. 42.17n +.75                                                       A– StrucUSEq       +17 + 7 +55 49.00 +.55     A+ SumFndP         +24+ 13 +78 21.44n +.31                                                  A MltcapOpp +17 + 8 +57 18.67n +.18
                                                                                                                                         A+ SelSemi r       +38+ 20+142 10.82n +.10                                                                                                A Investors        +18+ 10 +22 22.55n +.03
A GrEqInv          +24+ 11 +79 24.02n +.29       DEUTSCHE Asst & Wealth                     A– MaxCapIdx +18 + 9 +46 10.00n +.10                                                       A+ TechOppsA +27+ 15+118 23.39 +.26              Invesco Funds R                                                                             Neubg Brm Inv
                                                                                                                                         A+ SemiCondA +37+ 20+148 23.41 +.21                                                                                                          MainStay A Fds
A+ GrowEqtInst +24+ 11 +81 24.30n +.28           $ 15.1 bil 800–621–7705                    A MDTMdGrStr +24 + 9 +55 42.85n +.32                                                          GoldmnSachs C                                 $ 11.2 bil 800–959–4246                                                                     $ 32.9 bil 800–223–6448
                                                                                                                                         A+ SerEqGr         +22+ 12 .. 14.56n +.19                                                                                                    $ 19.9 bil 800–624–6782
A SmlGrInv         +28+ 12 +68 21.63n +.34    A CapGrowthA +23+ 12 +78 80.08 +.72           A MDTSmlCpGr +18 + 7 +71 24.44n +.49                                                          $ 7.9 bil 800–292–4726                     A– SmlCapGr        +21 + 7 +48 34.59n +.58                                                  A– Genesis         +23+ 12 +49 58.88n +.73
                                                                                                                                         A+ SmlCapGrM r +25+ 10 +80 24.37 +.48         A Capital Gr       +20+ 10 +52 13.99n +.16                                                  A– SP500Idx        +18 + 9 +56 47.75 +.46
   Brown Captl Mgmt                           A– CoreEquity +19+ 10 +62 27.03n +.33            Fidelity                                                                                                                                 Invesco Funds Y                                                                          A– GenesisI        +23+ 12 +52 58.78n +.72
                                                                                               $ 112 bil 800–343–3548                    A+ SmlGrow r       +25+ 10 +86 26.45n +.51    A StrucLgGr        +20 + 9 +72 27.66n +.35                                                     MainStay B Fds
   $ 5.2 bil 877–892–4226                     A– CoreEquity +19+ 10 +60 26.72 +.33                                                                                                                                                      $ 13.1 bil 800–959–4246                                                                  A– Guardian        +21+ 12 +47 17.74n +.17
                                                                                            E GradeBond + 3 + 2 +7 11.16n +.01           A– SpExIdAdv +21 + 7 +48 63.35n +.99          A+ TechOpps        +26+ 14+107 18.16n +.20                                                     $ 30.3 bil 800–624–6782
A+ SmallCo         +28+ 11+102 106.27n +2.1   A– Eq500Idx        +18 + 9 +53 200.26n +1.9                                                                                                                                            A– S&P500IdxY +18 + 9 +66 32.02n +.31                                                       A MidGrwth         +24 + 8 +65 15.39n +.19
                                                                                            A+ GrowthComp +24+ 12+106 17.58n +.25        E SprtUSBdIdF + 3 + 2 +6 11.51n +.00             GoldmnSachs In                                                                           A+ LrgCpGrow +22+ 11 +68 7.44n +.11
   Buffalo Funds                              A– Eq500Idx        +18 + 9 +54 203.51n +2.0                                                                                                                                               Invesco Instl                                                                               Neubg Brm Tr
                                                                                            A– SectorEquit +20+ 10 +46 10.11n +.11       A– StkSelAllCp +20 + 9 +55 45.99n +.48           $ 35.7 bil 800–292–4726                                                                     Mainstay I Fds
   $ 3.9 bil 800–492–8332                     A– EquDivA         +15 + 7 +48 55.38 +.50                                                                                                                                                 $ 12.1 bil 800–959–4246                                                                     $ 15.9 bil 800–223–6448
                                                                                               Fidelity Adv A                            A– StkSlAllCpK +20 + 9 +55 46.09n +.49        A Capital Gr       +20+ 10 +67 26.18n +.29                                                     $ 10.3 bil 800–624–6782
A DISCovery        +24+ 12 +59 26.32n +.24    A LgCpFocGrw +23+ 13 +82 51.17n +.63                                                                                                                                                   A SmlCapGrR5 +22 + 7 +55 43.18n +.73                                                        A+ SocRspons +14 + 5+205 37.21n +.06
                                                                                               $ 153 bil 800–343–3548                    A+ Technology +28+ 16+114 48.26 +.53          A– GrowthOpp +24+ 11 +45 22.39n +.25                                                        A– MapEq           +19 + 9 +40 41.98n +.44
A Growth           +22+ 13 +34 26.46n +.36    A– S&P500IdxS +18 + 9 +60 31.88n +.30                                                                                                                                                     Ivy Funds                                                                                   Nicholas Group
                                                                                            A– ConsmrDisc r +22+ 13 +72 30.19 +.37       A+ Technology r +28+ 16+107 41.98n +.46       A StrucLgGr        +21+ 10 +81 32.44n +.42                                                  A– SP500Idx        +18 + 9 +58 48.44n +.47
A+ SmallCap        +30+ 12 +34 13.72n +.22       Dimensional Funds                                                                                                                                                                      $ 212 bil 866–941–4482                                                                      $ 4.4 bil 800–844–6541
                                                 $ 407 bil 512–306–7400                     A+ EquityGr        +21+ 12 +83 12.32 +.15    E TotalBnd         + 4 + 2 +8 10.55n +.01     A– StrucUSEq       +18 + 7 +58 50.57n +.56                                                     Marsico Funds
                                                                                                                                                                                                                                     A+ LrgCapGrA +21+ 11 +85 23.72 +.30                                                         A LtdEditI         +19 + 9 +57 28.03n +.30
              —C—                             C EmMktCorEq +10 + 4 +15 21.22n +.14          A+ GrowthOpp +27+ 13+116 83.44 +1.3          E TotalBond r + 4 + 2 +7 10.54 +.02
                                                                                                                                         A– Transport r +18 + 5 +56 95.89n +1.4
                                                                                                                                                                                          Green Century                              A LrgCapGrC +21+ 11 +77 19.08n +.24              $ 1.2 bil 888–860–8686                     A– NicholIII       +22+ 10 +59 28.60n +.28
   Calamos Funds                              A– EnhUSLgCo +19+ 10 +40 13.54n +.14          A InsightsZ        +21+ 10 +67 32.55n +.37                                                    $ 801 mil 800–934–7336                     A+ LrgCapGrE       +21+ 11 +85 23.65 +.30     A+ 21stCentury +24+ 11 +76 33.07n +.32           NorthCoastAsstMgmt
   $ 37.6 bil 630–245–7200                    D IntlCoreEq +14 + 7 +10 13.26n +.11          A+ SmallGrowA r +25+ 10 +83 25.26 +.49       A Trend            +21+ 10 +74 104.34n +1.3   A– Equity          +18 + 9 +66 45.26n +.46                                                  A Focus            +22+ 11 +62 18.87n +.23
                                                                                                                                                                                                                                     A+ LrgCapGrI       +21+ 11 +88 25.14n +.32                                                     $ 80 mil 800–274–5448
A– GrowthA         +21+ 10 +43 31.62 +.35     A– SustUSCorI +20+ 10 +61 23.09n +.27         A– StkSelAll       +20 + 9 +53 46.05 +.49    A– WIDINSTL        +18+ 10 +45 27.15n +.30       GuideStone G2                                                                            A Growth           +23+ 12 +56 18.88n +.21
                                                                                                                                                                                                                                     A+ LrgCapGrY       +21+ 11 +86 24.39n +.31                                                  C– SelGr           +13 + 5 +21 13.77n +.16
A– GrowthI         +21+ 10 +48 43.24n +.47    A– TxMgdUSEq +19 + 9 +65 31.86n +.34          E TotalBond r + 4 + 2 +7 10.56 +.02          A– WorldWide +18+ 10 +45 27.31n +.30             $ 4.0 bil 888–473–8637                                                                      Mass Mutl Instl
                                                                                                                                                                                                                                     A+ MidCapGrA +26+ 11 +62 26.25 +.29                                                            Northern
   Calvert Group                              A– USCorEq1        +19 + 9 +58 24.37n +.29       Fidelity Adv C                               First Eagle                                A EqIndxInst +17 + 7 +83 32.27n +.00                                                           $ 1.3 bil 800–272–2216
                                                                                                                                                                                                                                     A MidCapGrB +25+ 10 +54 20.19n +.22                                                            $ 39.0 bil 800–595–9111
   $ 12.0 bil 800–368–2745                    B+ USCorEq2        +19 + 8 +50 22.45n +.27       $ 157 bil 800–343–3548                       $ 103 bil 800–334–2143                        GuideStone G4                                                                            A PrmDiscGroA +20+ 10 +55 10.77 +.11
                                                                                                                                                                                                                                     A MidCapGrC +26+ 10 +56 21.81n +.25                                                         A– StockIndex +18 + 9 +65 34.07n +.33
A– CrRspIdxA       +19 + 9 +66 24.40 +.25     A USLCpGr          +19+ 10 +75 21.32n +.20    A+ EquityGrow r +21+ 11 +76 10.32n +.13      D GlobalA          +12 + 5 +23 56.86 +.38        $ 7.2 bil 888–473–8637                                                                      Mass Mutl Prem
                                                                                                                                                                                                                                     A+ MidCapGrI       +26+ 11 +65 28.59n +.32                                                     Nuveen Cl A
A EquityA          +21+ 12 +75 50.32 +.36     B USLgCapVal +14 + 6 +41 36.57n +.31          A+ GrowthOpp r +26+ 13+107 71.23n +1.1          First Invstrs A                            A– EqIdxInv        +17 + 7 +67 32.27n +.00                                                     $ 19.7 bil 800–272–2216
                                                                                                                                                                                                                                     A MidCapGrR +26+ 10 +60 25.44n +.28                                                            $ 50.9 bil 800–257–8787
A EquityC          +21+ 12 +62 27.76n +.19    A– USLgCo          +18 + 9 +66 22.74n +.22    A– NewInsight +20 + 9 +58 27.11n +.31           $ 8.4 bil 800–423–4026                        Harbor Funds                                                                             A+ Class           +22+ 11 +98 23.17n +.30
                                                                                                                                                                                                                                     A+ MidCapGrY +26+ 11 +63 27.55n +.31                                                        A– MidCapGrOpp +26 + 9 +41 33.96 +.37
   CGM Funds                                     Dodge&Cox                                  A+ SmallGrowA r +24+ 10 +76 22.26n +.43      A SelectGrow b +16 + 7 +65 12.61 +.05            $ 137 bil 800–422–1050                                                                   A DiscplnGrwL +20+ 10 +57 11.15n +.12
                                                                                                                                                                                                                                     A+ Sci&TechA +32+ 16 +68 70.15 +1.3                                                            Nuveen Cl I
   $ 1.7 bil 800–345–4048                        $ 215 bil 800–621–3979                     E TotalBond r + 4 + 2 +5 10.56n +.01            First Invstrs B                            A+ CapApprAdm +22+ 11 +90 74.37n +1.0                                                       A DiscplnGrwS +20+ 10 +58 10.95n +.11            $ 40.4 bil 800–257–8787
                                                                                                                                                                                                                                     A+ Sci&TechB +31+ 16 +60 55.89n +1.0
E Focus            –10– 12 –5 35.84n +.11     E Income           + 4 + 2 +11 13.70n +.02       Fidelity Adv I                               $ 7.1 bil 800–423–4026                     A+ CapApprIns +23+ 11 +93 75.91n +1.0                                                       A DiscplnGrwY +20+ 10 +57 11.00n +.12         A– MidCapGrOpI +26 + 9 +45 42.83n +.47
                                                                                                                                                                                                                                     A+ Sci&TechC +31+ 16 +61 58.52n +1.1
D Mutual           + 6 – 2 +14 28.04n +.15    D+ IntlStock       +14 + 8 +4 42.26n +.32        $ 174 bil 800–343–3548                    A SelectGrow m +16 + 7 +52 10.23n +.04        A+ CapApprInv +22+ 10 +89 72.74n +.99                                                       A– GlobalL         +22+ 10 +37 12.77 +.16        Oak Associates
                                                                                                                                                                                                                                     A+ Sci&TechE +32+ 16 +67 69.47 +1.3
   Champlain                                  B+ Stock           +12 + 4 +45 192.40n +2.1   A– Consmr Disc r +22+ 13 +74 32.64n +.40        Firsthand Funds                            A– LrgValIns       +19+ 10 +62 15.71n +.15                                                  A– GlobalL         +22+ 11 +38 12.94n +.16       $ 3.2 bil 888–462–5386
                                                                                                                                                                                                                                     A+ Sci&TechI       +32+ 16 +70 78.27n +1.4
   $ 3.4 bil 866–773–3238                        Doubleline Funds                           A– DiverStck       +18 + 9 +48 26.04n +.31      $ 363 mil 888–884–2675                     A+ MidGrAdm +31+ 13 +68 10.37n +.14                                                         A– GlobalR5        +22+ 11 +39 12.94n +.16    A– PinOakEqty +18 + 7 +67 70.84n +.75
                                                                                                                                                                                                                                     A+ Sci&TechR +31+ 16 +65 67.85n +1.2
A MidCap b         +21 + 8 +82 20.02n +.19       $ 147 bil 213–633–8200                     A+ EquityGrow +22+ 12 +86 13.61n +.17        A+ TechOppert +32+ 10+149 13.77n +.03         A+ MidGrInstl +31+ 13 +70 10.98n +.14                                                          Mass Mutl Select                           A+ RedOakTech +25+ 12+125 29.62n +.30
                                                                                                                                                                                                                                     A+ Sci&TechY +32+ 16 +68 74.48n +1.4
A SmallCo          +21 + 9 +67 20.57n +.34    A+ Enhance         +19 + 8 +92 15.16n +.00    A+ GrowthOpp +27+ 13+120 90.30n +1.3            FmlyFnds                                   A+ MidGrInv        +31+ 13 +66 9.99n +.13     A SmlCapGrA +24 + 9 +64 18.14 +.42               $ 96.1 bil 800–272–2216                    A WhtOakSelGr +17 + 8 +85 98.74n +.67
   Columbia A                                 A Enhance          +19 + 8 +80 15.14n +.00    A NewInsight +20+ 10 +66 32.52n +.38            $ 1.9 bil 800–421–4184                     A Sml Gr Inst +28+ 12 +49 13.01n +.27                                                       A+ BlueChipGrA +22+ 10 +93 21.59 +.28            Oakmark I
                                                                                                                                                                                                                                     A SmlCapGrB +24 + 8 +53 12.33n +.28
   $ 157 bil 800–345–6611                     E TotRtrnBndI + 2 + 1 +10 10.50n +.01         A+ SmallGrowI r +25+ 10 +86 26.53n +.52      A+ SmallCap        +24+ 10 +76 30.37n +.65    A SmlGrAdm +28+ 12 +46 11.88n +.24            A SmlCapGrC +24 + 8 +56 13.95n +.33           A+ BlueChipGrL +22+ 11 +95 22.59n +.29           $ 119 bil 800–625–6275
A AcornA           +22+ 10 +30 13.03 +.19     E TotRtrnBndN + 2 + 1 +9 10.49n +.01          A– StkSelAll       +20 + 9 +55 46.03n +.49      Frank/Tmp Fr A                             A SmlGrInv         +28+ 12 +45 11.19n +.23    A SmlCapGrI +24 + 9 +69 24.73n +.57           A+ BlueChipGrS +22+ 11 +97 23.14n +.30        D+ Intl            +17+ 10 +7 23.88n +.12
A AcorUSA          +24 + 9 +35 12.70 +.21        Dreyfus                                    E TotalBond        + 4 + 2 +8 10.54n +.02       $ 234 bil 800–342–5236                     A– SmValInstl +22 + 9 +55 33.65n +.56         A SmlCapGrY +24 + 9 +66 23.12n +.54           A+ BlueChipGrY +22+ 11 +96 22.93n +.30           Oppenheimer A
A ActiveM          +24+ 12 +70 15.06n +.22       $ 61.1 bil 800–346–8893                       Fidelity Freedom                          A ConvSecs         +18 + 8 +49 22.45 +.30        Hartford A                                                                               A FocusVal         +16 + 9 +46 16.85n +.12       $ 169 bil 800–525–7048
A– Conv Secs       +16 + 6 +36 21.62 +.21     A– Apprciatn       +20+ 12 +35 32.24n +.33       $ 217 bil 800–343–3548                    A+ Dynatech        +26+ 11+124 82.19 +.00        $ 77.7 bil 860–547–5000                           —J—K—L—                                A FocusVal         +16+ 10 +48 17.50n +.12    A– CapApprec +23+ 11 +57 62.08 +.72
A– GlobalEq        +19+ 10 +55 13.55 +.18     A– GlobStockI +18 + 9 +50 21.97n +.13         D+ 2020            +10 + 5 +26 16.12n +.09   A GrOppoA          +23+ 10 +75 38.97 +.00     A– COREq           +18 + 9 +75 31.78 +.28        J Hancock A                                A FocusVal         +16+ 10 +47 17.12n +.12    B DevelopMkt +17 + 8 +21 44.52 +.45
A LargeCapA +23+ 11 +61 18.48 +.25            A– Growth&Inc +19+ 10 +53 20.86n +.20         C– 2025            +11 + 5 +28 14.13n +.09   D+ Income          +11 + 5 +11 2.33 +.01      A+ GrwthOpps +28+ 13 +84 41.20 +.52              $ 46.3 bil 800–225–5291                    A FocusValA +16 + 9 +48 15.99 +.11            A+ DiscoveryA +25+ 10 +70 79.33 +1.5
A LargeGrA         +22+ 11 +79 42.77 +.58     A GrowthI          +22+ 11 +69 15.82n +.16    C+ 2030            +12 + 6 +33 17.63n +.13   A SmCapGr          +24 + 8 +52 21.41 +.00     A– MidCap          +24+ 11 +61 30.34 +.33     A– RegionlBnk +19 + 5 +68 26.55 +.37          A+ GrwOppA         +23+ 10 +61 8.44 +.11      A DisMidGrwA +24+ 11 +72 21.08 +.16
A LargeGrow +19 + 8 +70 9.22 +.08             A LgCapEqI         +19+ 10 +64 20.88n +.24    B– 2040            +15 + 7 +36 10.42n +.10   A– SmMdCapGr +25+ 10 +49 36.83 +.00           A+ SmallCompan +28+ 12 +44 20.78 +.40         A USGlbLdGr        +20+ 10 +77 49.96 +.44     A+ GrwOppI         +23+ 10 +68 10.44n +.14    A– Global          +22+ 10 +43 90.02 +1.1
A– Lg Cp Idx       +18 + 9 +63 51.19n +.49    A ResearchA +22+ 11 +67 15.77 +.16               Fidelity Select                              Frank/Tmp Fr C                             A– SmlCapGr        +27+ 11 +48 47.11 +.95        J Hancock B                                A+ GrwOppL         +23+ 10 +64 9.38n +.12     A+ GlobOppA        +21 + 8 +83 61.63 +.73
A– LrCorQuant +17 + 8 +64 12.36 +.12          A– S&P500Idx +18 + 9 +55 51.90n +.50             $ 24.3 bil 800–343–3548                      $ 252 bil 800–342–5236                        Hartford C                                    $ 26.0 bil 800–225–5291                    A+ GrwOppR5        +23+ 10 +67 10.28n +.14    D– Intl Growth +17+ 10 +8 40.91 +.26
A– LrgCapCore +19+ 10 +60 14.83 +.16          A SmallCap         +21 + 9 +47 25.78n +.42    A– AirTrnsprt r +17 + 3 +61 76.28n +.76      A– ConvSecs        +18 + 8 +45 22.08n +.29       $ 80.3 bil 860–547–5000                    A USGlbLdGr        +20+ 10 +69 40.97n +.36    A+ GrwOppY         +23+ 10 +66 9.89n +.14     A– IntlSmCo        +20+ 12 +64 48.58 +.64
A– LrgEnCore       +16 + 7 +59 24.47n +.23    A+ TechGrC         +25+ 13 +84 32.66n +.42    A+ CommEquip r +20+ 10 +59 40.95n –.05       A+ Dynatech        +25+ 11+115 68.27n +.00    A GrowOppor +27+ 13 +69 21.49n +.27              J Hancock C                                A– IndexEqA        +18 + 9 +54 17.10 +.16        Oppenheimer I
A– MidCapGrow +26+ 12 +52 24.01 +.24          A USEquity         +18 + 8 +56 19.69n +.18    A+ Computers r +22+ 12 +58 76.29n +.72       A GrOppoC          +22+ 10 +67 31.98n +.00    A– MidCap          +24+ 11 +50 20.90n +.22       $ 16.7 bil 800–225–5291                    A– IndexEqS        +18 + 9 +56 17.69n +.18       $ 35.1 bil 800–525–7048
A+ SelCom&Inf +32+ 14+127 76.71 +.43             DREYFUS I                                  A– ConsmrDisc r +22+ 13 +76 47.70n +.59      A Grwth            +19 + 8 +72 97.84n +.00    A SmallCo          +28+ 12 +35 13.63n +.26    A USGlbLdGr        +20+ 10 +69 40.99n +.36    A– IndexR5         +18 + 9 +57 17.65n +.17    B DevlpMktC +16 + 8 +17 41.33n +.41
A+ SelGlbTch       +33+ 15+132 42.37 +.25        $ 12.0 bil 800–346–8893                    A+ ITServices r +29+ 12+142 69.34n +.06      D Income           +11 + 5 +9 2.37n +.01      A– SmCapGr         +26+ 11 +40 31.93n +.64       Janus Aspn Inst                            A MidCapEqII +22 + 9 +88 19.52n +.20             Oppenheimer N
A SelLgGr          +29+ 12 +62 15.93 +.27     A– BasS&P500 +18 + 9 +65 56.50n +.54          A+ MedEq&Sys r +11 + 3+116 52.69n +.65       A SmCpGr           +24 + 8 +45 17.11n +.00       Hartford HLS IA                               $ 2.2 bil 888–834–2536                     A MidCpGrEq Z +22 + 9 +91 23.04n +.24            $ 88.8 bil 800–525–7048
A+ SmallGrI        +28+ 10 +62 18.93 +.39        DREYFUS Z                                  A+ Sftwr&Cmp r +24+ 13+132 18.29n +.17       A– SmMidCapGr +24 + 9 +40 24.76n +.00            $ 25.6 bil 860–547–5000                    A+ Enterprise      +23+ 10 +94 82.71n +.83    A MidGrEqII S +22 + 9 +90 22.80n +.24         A– CapApprec +23+ 11 +54 58.06n +.68
A+ TechGrw         +27+ 15+158 37.31n +.46       $ 3.5 bil 800–346–8893                     A Wireless         +20+ 14 +44 9.88n +.06       Frank/Tmp Fr R                             A– DiscpEq         +19+ 10 +62 16.13n +.15       Janus Henderson                            A– MidGrEqIIA +22 + 9 +87 19.38 +.20          A+ Discovery       +25+ 10 +67 72.23n +1.4
A+ Technology +27+ 15+155 35.85 +.45          A ReseGrwZ         +22+ 11 +69 16.11n +.15       Fidelity Spartan                             $ 163 bil 800–342–5236                     A GlobalGrow +22+ 11 +76 29.90n +.32             $ 122 bil 800–668–0434                     A MidGrEqIIL +22 + 9 +73 21.14n +.22          A DisMidGrw +24+ 11 +70 19.53n +.14
   Columbia C                                    DWS Funds A                                   $ 53.0 bil 800–343–3548                   A– Dvlp Mkts       +15 + 6 +15 20.61n +.00    A+ GrwthOpps +28+ 14 +88 43.31n +.57          A Enterprise       +23+ 10 +91 130.88n +1.3   A MidGrEqIIY +22 + 9 +90 22.20n +.23          A– Global          +22+ 10 +44 89.53n +1.1
   $ 121 bil 800–345–6611                        $ 12.5 bil 800–728–3337                    A– TotMktIdxF +18 + 9 +64 83.20n +.00        A GrOppoR          +23+ 10 +72 37.00n +.00    A MidCap           +25+ 11 +63 42.13n +.45    A Forty            +21+ 11 +85 35.72 +.36     A SmlCpGrEqA +26+ 11 +46 11.69 +.23           D– IntlGrowth +17+ 10 +7 40.12n +.25
A AcornC           +22+ 10 +16 5.72n +.08     A LgCpFocGrw +23+ 13 +80 48.88 +.60              Fidelity Spartan Adv                      A Grwth            +19 + 8 +77 106.68n +.00   A+ SmallComp +28+ 12 +45 23.58n +.46          A+ GlbTech         +29+ 15+133 37.49n +.51    A SmlCpGrEqL +26+ 11 +49 13.44n +.26          A– IntlSmCo        +20+ 12 +62 46.13n +.61
A AcornUSA         +23 + 9 +20 5.57n +.10     A+ Technology +27+ 15+100 23.68 +.27             $ 114 bil 800–343–3548                    D+ Income          +11 + 5 +10 2.29n +.01     A– SmlCapGr        +27+ 12 +50 33.94n +.68    A Growth&Inc +15 + 7 +64 57.16n +.44          A SmlCpGrEqS +26+ 11 +52 15.44n +.30             Oppenheimer Y
A LargeGrow +28+ 12 +56 13.79n +.23              DWS Funds C                                D+ IntlIdFd I      +14 + 8 +10 41.18n +.35   A– SmMdCapGr +24+ 10 +46 33.35n +.00             Hartford HLS IB                            A Research         +23+ 12 +74 41.54n +.52    A SmlCpGrEqY +26+ 11 +51 14.48n +.28             $ 93.2 bil 800–525–7048
A– LgCapGrC        +22+ 11 +51 12.57n +.18       $ 4.5 bil 800–728–3337                     A– TotMkIdI        +19 + 9 +64 83.45n +.89      Frank/Tmp FrAd                                $ 25.9 bil 860–547–5000                       Janus S Shrs                               A+ SmlCpGrEqZ +26+ 11 +53 15.68n +.30         A CapApprec +23+ 11 +59 67.71n +.79
A– LrgCapGrow +22+ 11 +71 34.96n +.48         A+ Technology +26+ 15 +86 15.11n +.17         E USBdIdI          + 3 + 1 +6 11.49n +.01       $ 230 bil 800–342–5236                     A– DiscpEq         +19 + 9 +60 15.93n +.14       $ 30.7 bil 888–834–2536                       MassMutual                                 A+ Discovery       +25+ 10 +73 91.45n +1.7
A+ SelgCom&Inf +31+ 14+115 50.00n +.28           DWS Funds S                                   Fidelity Invest                           A ConvSecs         +19 + 8 +51 22.46n +.30    A GlobalGrow +22+ 11 +74 29.57n +.32          A FortyS           +21+ 11 +83 34.24n +.34       $ 4.0 bil 800–272–2216                     A– Global          +22+ 11 +46 90.11n +1.1
A+ SelGlbTch       +32+ 14+122 31.68n +.18       $ 15.8 bil 800–728–3337                       $ 2035 bil 800–343–3548                   A+ Dynatech        +26+ 11+127 84.81n +.00    A+ GrowOppor +28+ 14 +85 41.22n +.54          A GrowthInc +15 + 7 +62 57.09n +.43           A– IndexEqY        +18 + 9 +55 17.33n +.17    A+ GlobOppY        +21 + 8 +85 62.64n +.75
A+ Technology +27+ 14+146 32.10n +.39         A CapGrowth +23+ 12 +79 81.02n +.73              2020Freedom +10 + 5 .. 16.10n +.09        A GrOppAdv         +23+ 10 +77 42.23n +.00    A MidCap           +25+ 11 +61 40.94n +.44       Janus T Shrs                                  Mathtew25                                  D– IntlGr          +17+ 10 +9 40.64n +.26
   Columbia I,T&G                             A– LtnAmerEq +15 + 4 +11 28.87n +.41          A– 500IdxInsPr +18 + 9 +67 102.42n +.99      A Grwth            +19 + 8 +80 107.36n +.00   A+ SmallCo         +28+ 12 +42 21.73n +.43       $ 49.5 bil 888–834–2536                       $ 349 mil 888–836–1777                     A– IntlSmCo        +20+ 12 +64 48.07n +.63
   $ 20.9 bil 800–345–6611                       Eagle Funds                                A Advchina         +24+ 13 +47 36.18n +.33   C– Income          +11 + 5 +12 2.31n +.01     A– SmlCapGr        +27+ 12 +48 32.88n +.66    A Enterprise       +23+ 10 +94 134.18n +1.3   A Mattew           +31+ 12 +43 30.13n +.33       Oppenhmr C&M
A LargeGrT         +22+ 11 +79 42.36 +.58        $ 16.4 bil 800–237–3101                    A AdvchinaR +23+ 13 +46 36.04 +.33           A+ SmCapGr         +25 + 8 +55 23.32n +.00       Hartford I                                 A Research         +23+ 12 +69 50.10n +.62       Matthews Asia                                 $ 150 bil 800–525–7048
A– MidCapGrT +26+ 12 +52 23.89 +.23           A CapApprA         +19+ 10 +73 42.05 +.45     A– AdvDivStkA +18 + 9 +46 24.33 +.29         A SmMidCapGr +25+ 10 +52 40.72n +.00             $ 68.5 bil 860–547–5000                    A Venture          +26+ 12 +70 81.44n +1.5       $ 27.4 bil 800–789–2742                    D+ ActiveAlloc +14 + 7 +26 14.46n +.11
A+ SmallGrI        +28+ 10 +65 20.33n +.42    A– CapApprC        +19+ 10 +63 29.23n +.32    A– AdvDivStkO +18 + 9 +48 25.08n +.30           Frank/Tmp Mutual C                         A– CapApprecI +21+ 11 +43 36.56n +.34            Jensen Inv Management                      A+ ChinaInv        +29+ 16 +48 18.54n +.25    A– CpApprcC        +23+ 10 +48 45.11n +.52
   Columbia R                                 A MidCpGrowA +25+ 10 +74 62.43 ..             A+ AdvSemi         +38+ 20+151 24.81n +.22      $ 50.1 bil 800–342–5236                    A+ GrowOppor +28+ 13 +87 43.75n +.56             $ 10.6 bil 800–992–4144                       Meridian Funds                             A DiscoveryC +25+ 10 +60 52.53n +.98
   $ 149 bil 800–345–6611                     A MidCpGrowC +24+ 10 +67 49.01n +.79          A+ AdvSemiconC +37+ 20+111 19.95n +.18       D GlbDiscov        +14 + 6 +13 29.95n +.00    A MidCap           +25+ 11 +63 31.39n +.34    A QualtGrowI +16 + 7 +78 50.17n +.16             $ 2.7 bil 800–446–6662                     A– DisMidGrw +24+ 11 +65 16.86n +.13
A– Convert         +16 + 6 +38 21.82n +.22    A– SmCapGrA +24 + 9 +50 51.94 +.95            A+ AdvSrsGro       +28+ 14+121 15.15n +.23      Frank/Tmp Mutual R                         A+ SmallCo         +28+ 12 +46 22.07n +.43    A QualtGrowJ +16 + 7 +77 50.16n +.17          A ContraLeg        +18 + 7 +51 36.52n +.45    A GlobOppC         +21 + 8 +76 53.20n +.64
A– CoreR5          +17 + 8 +66 12.39n +.12       Eaton Vance A                              A+ AdvTechA r +28+ 16+117 51.49 +.56            $ 27.0 bil 800–342–5236                    A– SmlCapGr        +27+ 12 +50 49.41n +.99       JP Morgan A                                A Growth           +22 + 9 +63 40.60n +.77    E IntlGrC          +17+ 10 +6 38.79n +.25
A– Largecap        +18 + 9 +64 52.28n +.50       $ 60.9 bil 800–225–6265                    C+ Balanced        +15 + 7 +38 23.55n +.20   A+ Dynatech        +25+ 11+121 79.70n +.00       Hartford R3                                   $ 252 bil 800–480–4111                        Metro West                                    Optimum C
A LargeGrow +29+ 12 +66 17.27n +.29           A– AtlSmidCap +23+ 12 +81 32.87 +.42          C+ BalancedK +15 + 7 +38 23.55n +.20         D+ GlbDiscov       +14 + 6 +15 29.67n +.00       $ 54.6 bil 860–547–5000                    E CoreBond         + 3 + 2 +8 11.48 +.01         $ 255 bil 800–241–4671                        $ 5.0 bil 800–914–0278
A– LGcap           +16 + 7 +58 24.41n +.22    A LgCapGrow +21+ 10 +80 28.59 +.32            A+ BluChpGro +23+ 12+100 103.14n +1.3           Frank/Tmp Mutual Z                         A+ GroOppty        +27+ 13 +82 41.23n +.52    A– EmrgMktsEq +22+ 11 +31 29.60 +.34          E TotRetBdI        + 3 + 2 +9 10.61n +.01     A SmlCpGrow +22 + 8 +37 11.38n +.20
                                                                                                                                                                                                                                     A– EquityIdx       +18 + 9 +57 45.01 +.43     E TotRetBdM + 3 + 2 +8 10.61n +.01
A– MidCapGr        +26+ 13 +56 26.35n +.26
A+ SelCom&Inf +31+ 14+124 72.48n +.41
                                              A– TaxMgGr         +19+ 10 +66 25.78 +.24
                                              A– TaxMgGr 1.1 +19+ 10 +67 57.35 +.53
                                                                                            A+ BluChpGroK +23+ 12+101 103.30n +1.3
                                                                                            A– Brokrge&Inv r +18 + 9 +31 74.25n +1.0
                                                                                                                                            $ 48.0 bil 800–342–5236
                                                                                                                                         C– GlbDiscov       +14 + 6 +17 30.75n +.00
                                                                                                                                                                                       A– MidCap
                                                                                                                                                                                       A+ SmallCo
                                                                                                                                                                                                          +24+ 11 +59 34.04n +.37
                                                                                                                                                                                                          +28+ 12 +43 22.79n +.44    A+ GrAdvantg r +23+ 11 +94 21.76 +.28         E TRBdPlan         + 3 + 2 +9 9.99n +.02           —P—Q—R—
   Columbia Y                                                                               A ChinaRgn         +24+ 13 +48 36.43n +.34      Frank/Tmp Tp A                                Hartford R4                                A IntrepidGr       +19 + 8 +81 57.38 +.62        MFS Funds A                                   Pace Funds A
                                              A– TxMgdGr 1.0 +19+ 10 +68 1278.76n
   $ 40.3 bil 800–345–6611                    +1.7                                          A– Consmr Disc r +22+ 13 +66 24.30n +.29        $ 69.3 bil 800–342–5236                       $ 57.5 bil 860–547–5000                    A+ LgCapGr         +25+ 12 +92 40.86 +.68        $ 199 bil 800–225–2606                        $ 7.7 bil 800–647–1568
                                                                                                                                         D– Glob Bond       + 3 + 0 +3 11.46 +.00                                                    A MidCapGr         +26+ 11 +65 32.21 +.36     A CoreEquity +20 + 9 +61 32.12 +.30           A LrgCoGr          +21+ 11 +40 23.58 +.27
A LrgCapGr         +29+ 12 +66 17.50n +.30       Eaton Vance Instl                          A– ConsmrDis r +22+ 13 +70 28.13 +.34                                                      A+ GrowOppor +28+ 13 +85 44.14n +.55
                                                                                                                                                                                                                                     A+ SmallGrow +29+ 12 +84 17.35 +.30           A– GlobalGrow +20+ 10 +53 44.32 +.36          A SmMdCoGr +21 + 8 +43 16.93 +.28
A– LrgEnCore       +16 + 7 +62 24.43n +.23       $ 40.5 bil 800–225–6265                    A+ Dfnse&Aero r +23 + 5 +84 17.25n +.17         Frank/Tmp TpAd                             A MidCap           +24+ 11 +62 35.57n +.38
                                              A– AtlSmidCap +23+ 12 +84 36.59n +.46         A EmrgAsia         +21+ 13 +51 40.80n +.32      $ 79.1 bil 800–342–5236                    A+ SmallCo         +28+ 12 +46 24.38n +.47    A+ SmlBlnd         +23 + 9 +68 20.26 +.35     C+ IntlVal         +16+ 10 +42 43.66 +.28        Pace Funds Y
   Columbia Z
                                                                                                                                                                                                                                     A– USEquity        +19 + 9 +56 15.92 +.17     A MAInvGrSk +23+ 12 +78 31.14 +.25               $ 4.6 bil 800–647–1568
   $ 106 bil 800–345–6611                        EdgeWood                                   A– EmrgAsia r +21+ 13 +53 44.61n +.35        A– ChinaWrld +15 + 7 +20 19.90n +.00          A– SmlCapGr        +27+ 11 +49 49.13n +.99
                                                                                                                                                                                                                                        JP Morgan C                                A– MAInvTr         +19 + 9 +58 31.88 +.15     A LrgCoGr          +21+ 11 +42 24.64n +.29
A– AcornSel        +19 + 7 +29 14.28n +.25       $ 6.3 bil 800–791–4226                     A– EmrgAsiaA r +21+ 13 +49 39.55 +.31        A– DvlpMkts        +16 + 6 +17 20.86n +.00       Hartford R5
                                                                                                                                                                                                                                        $ 169 bil 800–480–4111                     A+ MidCapGr        +25+ 12 +82 19.29 +.15        Parnassus
A AcornUSA         +24 + 9 +39 15.96n +.27    A+ EdgwdGrInst +21+ 11+114 34.77n +.36        A– EmrgAsiaC +20+ 12 +45 35.63n +.28         D– Glob Bond       + 3 + 0 +3 11.41n –.01        $ 40.5 bil 860–547–5000
                                                                                                                                                                                                                                     E CoreBond r + 3 + 1 +6 11.56n +.01           A+ NewDiscov +28+ 13 +56 27.43 +.60              $ 16.0 bil 800–999–3505
A– DisCore         +17 + 8 +66 12.43n +.12       Emerald Funds                              A– EmrgAsiaM r +21+ 13 +48 38.38 +.30           Frank/Tmp TpB/C                            A– CapApprecR5 +21+ 11 +44 43.11n +.41
                                                                                                                                                                                                                                     A+ DynSmlGr        +23 + 9 +59 13.22n +.23    A– Research        +20 + 9 +59 43.07 +.41     A– CoreEqInv       +18 + 9 +57 45.83n +.40
                                                                                                                                                                                                                                     A– EmrgMktsEq +22+ 11 +28 28.69n +.33         A+ Technology +27+ 12+133 44.92 +.52             PgimInvest
36 Mos Fund     2019 12 Wk 5 Yr Net NAV 36 Mos Fund            2019 12 Wk 5 Yr Net NAV 36 Mos Fund          2019 12 Wk 5 Yr Net NAV 36 Mos Fund           2019 12 Wk 5 Yr Net NAV 36 Mos Fund          2019 12 Wk 5 Yr Net NAV
Performance      % % After Asset Chg Performance                % % After Asset Chg Performance              % % After Asset Chg Performance               % % After Asset Chg Performance              % % After Asset Chg          A IntrepidGr       +19 + 8 +78 56.25n +.61    C+ ValueA          +17 + 9 +46 41.28 +.27        $ 214 bil 973–367–7930
Rating          Chg Chg Tax%Value       Rating                 Chg Chg Tax%Value       Rating               Chg Chg Tax%Value       Rating                Chg Chg Tax%Value       Rating               Chg Chg Tax%Value             A MidCapGr         +26+ 11 +59 24.80n +.27       MFS Funds B                                A– 20/20Focus +17 + 7 +45 14.72 +.00
                                                                                                                                                                                                                                        JP Morgan Instl                               $ 204 bil 800–225–2606                     A– 20/20Focus +17 + 7 +38 9.85n +.00
                                                                                                                                                                                                                                        $ 103 bil 800–480–4111                     A– CoreEquity +19 + 9 +55 28.01n +.26         A– BlendZ          +18 + 8 +43 20.29n +.00
                                                                                   UNITED STATES DISTRICT COURT                                                                                                                      A– EmrgMktsEq +22+ 11 +33 30.50n +.35         A– Global Grow +20+ 10 +47 38.18n +.31        A ConservGr        +19 + 8 +55 10.74n +.00
                                                                                  SOUTHERN DISTRICT OF NEW YORK                                                                                                                      A– EnhanEqL        +18 + 9 +53 27.73n +.28    A+ Growth          +23+ 12 +86 86.53n ..      A+ Growth          +21 + 9 +93 40.81 +.00
                                                                                                                                                      :                                                                              A+ SmallGrowth +29+ 13 +89 20.11n +.36        C IntlVal          +16+ 10 +38 41.50n +.26    A+ Growth          +20 + 9 +84 31.94n +.00
        GARY KOOPMANN, TIMOTHY KIDD and VICTOR PIRNIK, Individually and on Behalf of                                                                  :
        All Others Similarly Situated,                                                                                                                                                                                               A TaxAwrDscEq +18+ 10 +67 36.12n +.39         A MAInvGrSk +23+ 12 +72 26.65n +.21           A+ Growth          +20 + 9 +85 32.15n +.00
                                                                                                                                                      :                                                                                                                                                                          A+ GrowthZ         +21 + 9 +97 44.23n +.00
                                              Plaintiffs,                                                                                             :                                                                              A– USEquityL       +19 + 9 +58 16.00n +.17    A– MAInvTr         +19 + 9 +53 30.81n +.15
                                                                                                                                                      :     Case No: 15-cv-07199-JMF                                                    JP Morgan R5                               A MidCapGr         +25+ 12 +74 15.78n +.13    A+ JennFocGrA +22+ 10 +92 15.69 +.00
                                  v.
                                                                                                                                                      :                                                                                 $ 89.4 bil 800–480–4111                    A+ NewDiscov +28+ 13 +48 20.67n +.45          A+ JennFocGrB +22+ 10 +82 12.44n +.00
        FIAT CHRYSLER AUTOMOBILES N.V., FCA US LLC, RONALD ISELI AND ALESSANDRO                                                                             Hon. Jesse M. Furman                                                                                                                                                 A– MidCapGr        +25+ 11 +44 31.39n +.00
        BALDI, AS CO-EXECUTORS FOR THE ESTATE OF SERGIO MARCHIONNE, SCOTT                                                                             :                                                                              E CoreBond         + 3 + 2 +9 11.46n +.02     A– Research        +19 + 9 +54 38.68n +.37
                                                                                                                                                      :                                                                              A IntrpdGrth +20 + 8 +84 57.56n +.63          A+ Technology +26+ 12+123 38.41n +.44         A+ SelGwthC        +22+ 10 +82 12.45n +.00
        KUNSELMAN, MICHAEL DAHL, STEVE MAZURE and ROBERT E. LEE,
                                                                                                                                                      :                                                                              A– SmallCore       +20 + 6 +41 51.92n +1.0    C Value            +17 + 8 +42 41.08n +.26    A– StockIdxI       +17 + 8 +59 47.33n +.00
                                              Defendants.                                                                                             :                                                                                                                                                                          A– StockIdxZ       +17 + 8 +59 47.34n +.00
                                                                                                                                                                                                                                     A– USEqty          +19 + 9 +58 16.01n +.17       MFS Funds C
                                                                                                                                                                                                                                     A– USLgCrPls       +18 + 9 +54 28.17n +.31       $ 168 bil 800–225–2606                     E TotRetBd         + 4 + 2 +9 14.33n +.00
        SUMMARY NOTICE OF (I) PENDENCY OF CLASS ACTION AND PROPOSED SETTLEMENT; (II) MOTION FOR AN AWARD OF
          ATTORNEYS’ FEES AND REIMBURSEMENT OF LITIGATION EXPENSES; AND (III) SETTLEMENT FAIRNESS HEARING                                                                                                                               JP Morgan R6                               A– CoreEquity +19 + 9 +55 27.64n +.25         E TotRetBd         + 4 + 2 +12 14.34 +.00
                                                                                                                                                                                                                                        $ 66.0 bil 800–480–4111                    A– GlobalGr        +20+ 10 +47 37.69n +.30       PIMCO A
        TO: All persons and entities who purchased or otherwise acquired, on a U.S. exchange or in a transaction in the United States, Fiat Chrysler                                                                                 E Core Bond        + 3 + 2 +10 11.49n +.02    A+ Growth          +23+ 12 +86 85.83n +.99       $ 170 bil 888–877–4626
            Automobiles N.V. common stock between October 13, 2014 and May 23, 2017, both dates inclusive (the “Class”).                                                                                                                                                                                                         A– StockPlus       +19 + 6 +41 9.56 +.00
                                                                                                                                                                                                                                     A– EnhanEqu        +18 + 9 +54 27.75n +.29    A MAInvGrSk +23+ 12 +72 26.46n +.21
            Certain persons and entities are excluded from the Class as set forth in detail in the Stipulation and Agreement of Settlement dated April 5, 2019                                                                          JP Morgan Selct                            A– MAInvTr         +19 + 9 +53 30.15n +.15    A– StocksPLUS +18 + 9 +55 9.61 +.00
            (“Stipulation”) and the Notice described below.                                                                                                                                                                             $ 253 bil 800–480–4111                     A MidCapGr         +25+ 12 +74 15.28n +.12    A StocksRet        +18 + 8 +55 10.46 +.00
            PLEASE READ THIS NOTICE CAREFULLY; YOUR RIGHTS WILL BE AFFECTED BY A CLASS ACTION LAWSUIT                                                                                                                                E CoreBond         + 3 + 2 +9 11.47n +.01     A+ NewDiscov +28+ 13 +48 20.73n +.45             PIMCO Admin
                                                                PENDING IN THIS COURT.                                                                                                                                               A+ DynSmlGr        +23 + 9 +73 24.32n +.43    A– Research        +19 + 9 +54 38.39n +.37       $ 239 bil 888–877–4626
                                                                                                                                                                                                                                     A– EquityIndx +18 + 9 +59 45.09n +.44         A+ Technology +26+ 12+123 38.33n +.44         D– IncomeFd        + 4 + 2 +17 12.04n +.00
                     ADDITIONAL INFORMATION ABOUT THE SETTLEMENT IS AVAILABLE ON THE SETTLEMENT WEBSITE,
                                        WWW.FIATCHRYSLERSECURITIESLITIGATION.COM.                                                                                                                                                    A+ GrAdvSel r      +23+ 11 +96 22.50n +.29    C Value            +17 + 8 +42 40.79n +.26    D– Realpath        + 5 + 1 +9 7.98n +.00
                                                                                                                                                                                                                                     A IntrepidGr       +19 + 8 +83 58.36n +.63       MFS Funds I                                   PIMCO C
               YOU ARE HEREBY NOTIFIED, pursuant to Rule 23 of the                                                 will not be bound by any releases, judgments or orders entered by the                                             A+ LgCapGr         +25+ 12 +94 41.41n +.68       $ 140 bil 800–225–2606                        $ 146 bil 888–877–4626
        Federal Rules of Civil Procedure and an Order of the United States                                         Court in the Action and you will not be eligible to share in the net proceeds                                     A– ResearchEn +18 + 9 +53 27.78n +.29         A+ Growth          +23+ 12 +97 115.71n +1.4   A– StockPlus       +18 + 6 +36 8.73n +.00
        District Court for the Southern District of New York (“Court”), that the                                   of the Settlement. Excluding yourself is the only option that allows you                                                                                                                                      A– StocksPlRet +18 + 8 +49 9.42n +.00
        above-captioned action (“Action”) has been certiﬁed as a class action and                                  to be part of any other current or future lawsuit against Defendants or any                                       A+ SmallGr         +30+ 13 +88 19.44n +.35    A MAInvGrSk +23+ 12 +79 32.09n +.26
                                                                                                                                                                                                                                     A– USEquity        +19 + 9 +57 15.98n +.17    A– MassInvTr       +19 + 9 +59 30.93n +.16    A– StocksPLUS +18 + 8 +52 9.01n +.00
        that the parties to the Action have reached a proposed settlement for $110                                 of the other released parties concerning the claims being resolved by the
        million in cash (“Settlement”), that, if approved, will resolve all claims                                 Settlement. Please note, however, if you decide to exclude yourself from                                          A– USLgCorPls +18 + 9 +53 28.02n +.30         A+ MidCapGr        +25+ 12 +85 20.51n +.17       PIMCO Inst l
        in the Action. A hearing will be held on September 5, 2019 at 3:00 p.m.,                                   the Class, you may be time-barred from asserting the claims covered by                                               Kinetics Funds                             A– Research        +20 + 9 +60 44.23n +.42       $ 194 bil 800–927–4648
        before the Honorable Jesse M. Furman at the United States District Court                                   the Action by a statute of repose.                                                                                   $ 2.6 bil 800–930–3828                     B– Value           +17 + 9 +47 41.52n +.27    A StkPlsLgDur +23+ 11 +72 6.90n +.00
        for the Southern District of New York, Thurgood Marshall United States                                            Any objections to the proposed Settlement, the proposed Plan                                               A+ ParadigmNL +27 + 9 +64 52.32n +.29            Morgan Stan                                A– StockPlus       +19 + 6 +43 9.80n +.00
        Courthouse, 40 Foley Square, Courtroom 1105, New York, NY 10007, to                                        of Allocation, or Class Counsel’s motion for attorneys’ fees and                                                  A+ PardigmIns +27 + 9 +65 52.83n +.29            $ 6.3 bil 888–454–3965                     A StocksPlRet +18 + 9 +57 10.67n +.00
        determine: (i) whether the proposed Settlement should be approved as fair,                                 reimbursement of expenses, must be ﬁled with the Court and delivered                                              A+ SmCpOpport +22 + 7 +56 62.59n +.26         A+ MltiCpOpps +30+ 13+116 30.69n +.59         A– StocksPLUS +18 + 9 +59 10.51n +.00
        reasonable, and adequate; (ii) whether the Action should be dismissed with                                 to Class Counsel and Defendants’ Counsel such that they are received no                                              LaudusFunds                                   Morgan Stan A                                 PIMCO P
        prejudice against Defendants, and the releases speciﬁed and described in                                   later than August 15, 2019, in accordance with the instructions set forth                                            $ 2.0 bil 800–447–3332                        $ 3.7 bil 888–454–3965                        $ 325 bil 888–877–4626
        the Stipulation (and in the Notice described below) should be entered; (iii)                               in the Notice.                                                                                                    A+ GrInvUSLgGr +23+ 11 +60 22.35n +.37        A+ InsightFdA +30+ 13+127 42.95 +.82          D Income           + 4 + 2 +18 12.04n +.00
        whether the proposed Plan of Allocation should be approved as fair and                                            PLEASE DO NOT CONTACT THE COURT, THE CLERK’S                                                                  Legg Mason 1                               A+ MdCpGrP         +35+ 14 +52 16.83 +.30     A– StockPlus       +19 + 6 +42 9.71n +.00
        reasonable; and (iv) whether Class Counsel’s application for an award of                                   OFFICE, DEFENDANTS OR THEIR COUNSEL REGARDING                                                                                                                                                                 A StocksPlus +18 + 8 +57 10.52n +.00
        attorneys’ fees and reimbursement of expenses should be approved.                                                                                                                                                               $ 66.8 bil 800–822–5544                       Morgan Stan B
                                                                                                                   THIS NOTICE. All questions about this notice, the Settlement, or your                                             E CorePlusFI + 4 + 2 +14 11.57n +.04             $ 2.6 bil 888–454–3965                     E TotalRetrn + 3 + 2 +8 10.11n +.02
               If you are a member of the Class, your rights will be affected                                      eligibility to participate in the Settlement should be directed to Class                                          E CorePlusIS + 4 + 2 +15 11.56n +.03          A+ MltiCpGrt       +30+ 13+113 30.09n +.57       Pioneer
        by the pending Action and the Settlement, and you may be entitled                                          Counsel or the Claims Administrator.                                                                                                                                                                             $ 15.0 bil 800–225–6292
                                                                                                                                                                                                                                        Legg Mason A                                  Morgan Stan I
        to share in the Settlement Fund. If you have not yet received the                                                 Requests for the Notice and Claim Form should be made to:                                                                                                                                              A– Pioneer         +17+ 11 +44 29.02n +.29
        detailed Notice of (I) Pendency of Class Action and Proposed Settlement;                                                                                                                                                        $ 67.0 bil 800–822–5544                       $ 3.2 bil 888–454–3965
                                                                                                                                              Claims Administrator                                                                   A CBLgGrA          +21+ 11 +96 47.29 +.00     A+ InstDiscI       +35+ 14 +57 20.79n +.38       Pioneer A
        (II) Motion for an Award of Attorneys’ Fees and Reimbursement of
        Litigation Expenses; and (III) Settlement Fairness Hearing (“Notice”) and                                           Fiat Chrysler Automobiles Securities Litigation Settlement                                               A+ CBSmCapGr +19 + 6 +67 35.33 +.00           A+ MltiCapGrt +30+ 13+132 47.78n +.91            $ 32.5 bil 800–225–6292
        Claim Form, you may obtain copies of these documents by contacting                                                        c/o Epiq Class Action & Claims Solutions, Inc.                                                     A– S&P500IdxA +17 + 8 +62 26.51n +.00            Morgan Stan Ins                            A– CoreEq          +20+ 10 +51 19.04 +.18
        the Claims Administrator at Fiat Chrysler Automobiles Securities                                                                          P.O. Box 5270                                                                         Legg Mason C                                  $ 24.5 bil 888–454–3965                    A DiscGr           +23+ 12 +63 16.89 +.17
        Litigation Settlement, c/o Epiq Class Action & Claims Solutions,                                                                    Portland, OR 97208-5270                                                                     $ 92.7 bil 800–822–5544                    A– GlbFranchI +17+ 11 +59 27.03n +.22         A– Growth          +19+ 10 +76 25.10 +.19
        Inc., P.O. Box 5270, Portland, OR 97208-5270; 1-877-568-3518;                                                                         Tel.: 1-877-568-3518                                                                   A CBLgCapGr +21+ 10 +88 37.47n +.00           A+ GrowthInst +25+ 10+116 49.57 +.94          A MidCapGrw +25+ 10 +63 43.07 +.42
        info@FiatChryslerSecuritiesLitigation.com. Copies of the Notice and                                                         info@FiatChryslerSecuritiesLitigation.com                                                        A+ CBSmCapGr +19 + 6 +60 27.31n +.00          A+ InceptionI      +35+ 14 +40 13.03n +.32       Pioneer C
        Claim Form can also be downloaded from the website maintained by the                                                        www.FiatChryslerSecuritiesLitigation.com                                                         E CoreBondC1 + 4 + 2 +12 11.56n +.03          A+ Instgrowth +25+ 10+119 52.29n ..              $ 28.9 bil 800–225–6292
        Claims Administrator, www.FiatChryslerSecuritiesLitigation.com.                                                   Inquiries, other than requests for the Notice and Claim Form, may                                             Legg Mason FI                              A+ SmCoGrP         +35+ 14 +35 10.40 +.26     A– DiscGr          +22+ 12 +56 14.43n +.14
               If you are a member of the Class, in order to be eligible to receive                                be made to Class Counsel:                                                                                            $ 13.4 bil 800–822–5544                       Motley Fool Funds                          A– Growth          +18+ 10 +70 22.73n +.17
        a payment under the proposed Settlement, you must submit a Claim Form                                                                        Class Counsel                                                                   A– ClrBrdg         +21 + 8 +54 58.98n +.00       $ 740 mil 888–863–8803                        Pioneer Y
        postmarked (if mailed), or online, no later than August 28, 2019, in                                                                                                                                                            Legg Mason I                               A Globalopps +26+ 15 +61 25.41n +.47             $ 31.3 bil 800–225–6292
        accordance with the instructions set forth in the Claim Form. If you are                                            Jeremy A. Lieberman                                  Laurence Rosen                                                                                                                                  A– CoreEq          +20+ 10 +53 19.31n +.19
                                                                                                                               Pomerantz LLP                               The Rosen Law Firm, P.A.                                     $ 65.0 bil 800–822–5544                    A– GreatAmer +22+ 10 +57 25.01n +.40
        a Class Member and do not submit a proper Claim Form, you will not be                                                                                                                                                        A CBLgCapGr +21+ 11 +99 52.61n +.00              Nationwide                                 A DiscGr           +23+ 12 +64 17.36n +.18
        eligible to share in the distribution of the net proceeds of the Settlement                                      600 Third Avenue, Floor 20                      275 Madison Avenue, 34th Floor
                                                                                                                         New York, New York 10016                             New York, NY 10016                                     A– SmlCapI         +21 + 8 +57 62.29n +.00       $ 1.2 bil 800–321–6064                     A– GrowthY         +19+ 10 +78 25.32n +.19
        but you will nevertheless be bound by any releases, judgments or orders
        entered by the Court in the Action.                                                                                    1-212-661-1100                                    1-212-686-1060                                         LKCM Funds                                 A– NatnWdeSVC +18 + 8 +51 21.29n +.00
                                                                                                                         jalieberman@pomlaw.com                              lrosen@rosenlegal.com                                      $ 819 mil 817–332–3235                        Nationwide A                                         Mutuals continued on B16
               If you are a member of the Class and wish to exclude yourself from
        the Class, you must submit a request for exclusion such that it is received                                DATED: April 30, 2019                             BY ORDER OF THE COURT                                           36 Mos Fund     2019 12 Wk 5 Yr Net NAV 36 Mos Fund           2019 12 Wk 5 Yr Net NAV 36 Mos Fund           2019 12 Wk 5 Yr Net NAV
        no later than August 15, 2019, in accordance with the instructions set                                                                                       United States District Court                                    Performance      % % After Asset Chg Performance               % % After Asset Chg Performance               % % After Asset Chg
        forth in the Notice. If you properly exclude yourself from the Class, you                                                                                    for the Southern District of New York                           Rating          Chg Chg Tax%Value       Rating                Chg Chg Tax%Value       Rating                Chg Chg Tax%Value


Copyright 2019 Investor's Business Daily Inc.
                      Case 1:15-cv-07199-JMF Document 361-1 Filed 08/01/19 Page 39 of 43




Announcing Pendency of Class Action and
Proposed Settlement Involving Purchases
of Fiat Chrysler Automobiles N.V. Common
Stock

NEWS PROVIDED BY
United States District Court for the Southern District of New York 
May 06, 2019, 07:59 ET




NEW YORK, May 6, 2019 /PRNewswire/ --


                                                      UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF NEW YORK



 GARY KOOPMANN, TIMOTHY KIDD and                     :   Case No: 15-cv-07199-JMF
 VICTOR PIRNIK, Individually and on Behalf of        :
 All Others Similarly Situated,                      :   Hon. Jesse M. Furman
                                                     :
                                       Plaintiffs,   :
                                                     :
                        v.                           :
                                                     :
 FIAT CHRYSLER AUTOMOBILES N.V.,                     :
 FCA US LLC, RONALD ISELI AND                        :
 ALESSANDRO BALDI, AS CO-EXECUTORS                   :
 FOR THE ESTATE OF SERGIO                            :
 MARCHIONNE, SCOTT KUNSELMAN,                        :
 MICHAEL DAHL, STEVE MAZURE                          :
 and ROBERT E. LEE,                                  :
                                                     :
                                  Defendants.        :
      SUMMARY NOTICE
            Case      OF (I) PENDENCY
                 1:15-cv-07199-JMF    OF CLASS
                                   Document     ACTION
                                            361-1       AND PROPOSED
                                                  Filed 08/01/19         SETTLEMENT;
                                                                 Page 40 of 43
  (II) MOTION FOR AN AWARD OF ATTORNEYS' FEES AND REIMBURSEMENT OF LITIGATION
                                        EXPENSES; AND
                             (III) SETTLEMENT FAIRNESS HEARING


TO:    All persons and entities who purchased or otherwise acquired, on a U.S. exchange or in
a transaction in the United States, Fiat Chrysler Automobiles N.V. common stock between
October 13, 2014 and May 23, 2017, both dates inclusive (the "Class").


Certain persons and entities are excluded from the Class as set forth in detail in the Stipulation
and Agreement of Settlement dated April 5, 2019 ("Stipulation") and the Notice described
below.


      PLEASE READ THIS NOTICE CAREFULLY; YOUR RIGHTS WILL BE AFFECTED BY A CLASS
                          ACTION LAWSUIT PENDING IN THIS COURT.


 ADDITIONAL INFORMATION ABOUT THE SETTLEMENT IS AVAILABLE ON THE SETTLEMENT
                 WEBSITE, WWW.FIATCHRYSLERSECURITIESLITIGATION.COM.


YOU ARE HEREBY NOTIFIED, pursuant to Rule 23 of the Federal Rules of Civil Procedure and an
Order of the United States District Court for the Southern District of New York ("Court"), that the
above-captioned action ("Action") has been certi ed as a class action and that the parties to the
Action have reached a proposed settlement for $110 million in cash ("Settlement"), that, if
approved, will resolve all claims in the Action. A hearing will be held on September 5, 2019 at
3:00 p.m., before the Honorable Jesse M. Furman at the United States District Court for the
Southern District of New York, Thurgood Marshall United States Courthouse, 40 Foley Square,
Courtroom 1105, New York, NY 10007, to determine: (i) whether the proposed Settlement
should be approved as fair, reasonable, and adequate; (ii) whether the Action should be
dismissed with prejudice against Defendants, and the releases speci ed and described in the
Stipulation (and in the Notice described below) should be entered; (iii) whether the proposed
Plan of Allocation should be approved as fair and reasonable; and (iv) whether Class Counsel's
application for an award of attorneys' fees and reimbursement of expenses should be
approved.
If you are a member  of the Class, yourDocument
              Case 1:15-cv-07199-JMF   rights will be affected
                                                361-1           by the pending
                                                        Filed 08/01/19          Action
                                                                        Page 41 of 43 and the
Settlement, and you may be entitled to share in the Settlement Fund. If you have not yet
received the detailed Notice of (I) Pendency of Class Action and Proposed Settlement; (II)
Motion for an Award of Attorneys' Fees and Reimbursement of Litigation Expenses; and (III)
Settlement Fairness Hearing ("Notice") and Claim Form, you may obtain copies of these
documents by contacting the Claims Administrator at Fiat Chrysler Automobiles Securities
Litigation Settlement, c/o Epiq Class Action & Claims Solutions, Inc., P.O. Box 5270, Portland, OR
97208-5270; 1-877-568-3518; info@FiatChryslerSecuritiesLitigation.com. Copies of the Notice
and Claim Form can also be downloaded from the website maintained by the Claims
Administrator, www.FiatChryslerSecuritiesLitigation.com.


If you are a member of the Class, in order to be eligible to receive a payment under the
proposed Settlement, you must submit a Claim Form postmarked (if mailed), or online, no
later than August 28, 2019, in accordance with the instructions set forth in the Claim Form. If
you are a Class Member and do not submit a proper Claim Form, you will not be eligible to
share in the distribution of the net proceeds of the Settlement but you will nevertheless be
bound by any releases, judgments or orders entered by the Court in the Action.


If you are a member of the Class and wish to exclude yourself from the Class, you must submit
a request for exclusion such that it is received no later than August 15, 2019, in accordance
with the instructions set forth in the Notice. If you properly exclude yourself from the Class, you
will not be bound by any releases, judgments or orders entered by the Court in the Action and
you will not be eligible to share in the net proceeds of the Settlement. Excluding yourself is the
only option that allows you to be part of any other current or future lawsuit against Defendants
or any of the other released parties concerning the claims being resolved by the Settlement.
Please note, however, if you decide to exclude yourself from the Class, you may be time-barred
from asserting the claims covered by the Action by a statute of repose.


Any objections to the proposed Settlement, the proposed Plan of Allocation, or Class Counsel's
motion for attorneys' fees and reimbursement of expenses, must be led with the Court and
delivered to Class Counsel and Defendants' Counsel such that they are received no later than
August 15, 2019, in accordance with the instructions set forth in the Notice.
PLEASE DO NOT CONTACT
           Case          THE COURT,
                1:15-cv-07199-JMF   THE CLERK'S
                                  Document 361-1 OFFICE,  DEFENDANTS
                                                 Filed 08/01/19 Page 42 OR  THEIR
                                                                        of 43
COUNSEL REGARDING THIS NOTICE. All questions about this notice, the Settlement, or your
eligibility to participate in the Settlement should be directed to Class Counsel or the Claims
Administrator.


Requests for the Notice and Claim Form should be made to:


                                     Claims Administrator
                  Fiat Chrysler Automobiles Securities Litigation Settlement
                          c/o Epiq Class Action & Claims Solutions, Inc.
                                          P.O. Box 5270
                                   Portland, OR 97208-5270
                                      Tel.: 1-877-568-3518
                           info@FiatChryslerSecuritiesLitigation.com
                           www.FiatChryslerSecuritiesLitigation.com


Inquiries, other than requests for the Notice and Claim Form, may be made to Class Counsel:


                                         Class Counsel
                                      Jeremy A. Lieberman
                                         Pomerantz LLP
                                   600 Third Avenue, Floor 20
                                   New York, New York 10016
                                         1-212-661-1100
                                   jalieberman@pomlaw.com


                                        Laurence Rosen
                                    The Rosen Law Firm, P.A.
                                275 Madison Avenue, 34th Floor
                                       New York, NY 10016
                                         1-212-686-1060
                                     lrosen@rosenlegal.com
                   Case
DATED: April 30, 2019     1:15-cv-07199-JMF Document
                                                  BY361-1
                                                     ORDER OFFiled 08/01/19 Page 43 of 43
                                                              THE COURT
                                                     United States District Court
                                                     for the Southern District of New York




SOURCE United States District Court for the Southern District of New York




Related Links

http://www.FiatChryslerSecuritiesLitigation.com
